EXHIBIT 10.29

 

Amendment #1 dated December 31, 2002 to Agreement No. 20010259

 

This Amendment #1 to Agreement No. 20010259 (Amendment”) is being entered by and
between Amgen USA Inc. (“Amgen”), a wholly-owned subsidiary of Amgen Inc., and
Total Renal Care, Inc., a subsidiary of DaVita Inc., including the freestanding
dialysis center affiliate(s) listed on Appendix B (collectively, Dialysis
Center”).

 

WHEREAS, Amgen and Dialysis Center entered into Agreement No. 20010259 (the
Agreement”) effective January 1, 2002; and

 

WHEREAS, the parties now wish to amend the Agreement to extend the term for an
additional year, to incorporate the terms and conditions for the purchase of
Aranesp® (darbepoetin alfa) exclusively for the treatment of dialysis patients,
and to modify certain incentive option provisions.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations and warranties set forth herein, the parties agree as follows:

 

SECTION 1.    Definitions: References.    Unless otherwise specifically defined
herein, each term used in this Amendment which is defined in the Agreement shall
have the meaning assigned to such term in the Agreement. Except as amended and
supplemented hereby, all of the terms of the Agreement are incorporated herein
by reference, shall remain and continue in full force and effect, and are hereby
ratified and confirmed in all respects.

 

SECTION 2.    Amendment of Section 1. Term of Agreement:    Section 1 is hereby
amended to extend the Term of the Agreement through December 31, 2003.
Accordingly, Section 1 is amended and restated in its entirety to read as
follows:

 

1. Term of Agreement.    The “Term” of this Agreement shall be defined as
January 1, 2002 (“Commencement Date”) through December 31, 2003 (“Termination
Date”).

 

Notwithstanding the foregoing, all payments, calculations, reconciliations,
vesting, and other actions connected with Qualified Purchases made during the
period January 1, 2002 through December 31, 2002, and the discounts and
incentives for which Dialysis Center is eligible thereon, which are required by
the Agreement to occur, be measured, or be performed at the end of or within
specified periods in relation to the “Term”, shall continue to be required to
occur, be measured, or be performed at or within the specified time periods so
stated, as if the Term were to expire on December 31, 2002.

 

SECTION 3.    Amendment of Section 2. Dialysis Center Affiliates:    Section 2
is hereby amended for the period January 1, 2003 through December 31, 2003, as
follows:

 

2.

Dialysis Center Affiliates.    Only those Dialysis Center affiliates
(‘Affiliates”) listed on Appendix B which is incorporated by reference hereto
and made a part of this Agreement will be eligible to participate under this
Agreement. Affiliates eligible to participate under this Agreement shall be
facilities owned in whole or in part by Dialysis Center or for which Dialysis
Center provides management or administrative services including such services as
the purchasing and billing of EPOGEN® (Epoetin alfa) and Aranesp® (darbepoetin
alfa) (collectively, “Products”). Additions to the Affiliates listed on Appendix
B may be made pursuant to the request of Dialysis Center’s corporate
headquarters and are subject to approval and acknowledgment by Amgen in writing,
and such approval and acknowledgment shall not be unreasonably withheld,
conditioned or delayed. Dialysis Center may delete Affiliates from participation
in this Agreement at any time, in its sole discretion. Amgen requires reasonable
notice before the effective date of change (the “Administrative Effective Date”)
for any addition or deletion of Affiliates. Notwithstanding the immediately

 

1



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

preceding sentence, Amgen agrees to coordinate with Dialysis Center’s Authorized
Wholesalers (as defined in Section 4 of the Agreement) [DELETED] any and all
purchases made by Dialysis Center [DELETED] pursuant to which Dialysis Center is
legally authorized to purchase Products for such added Affiliate [DELETED]; all
such purchases by Dialysis Center during such period shall constitute “Qualified
Purchases” under this Agreement and shall be included for purposes of
eligibility and calculation of each and every discount and incentive provided
hereunder and in Appendix A which is incorporated by reference hereto and made a
part of this Agreement, including but not limited to [DELETED] set forth in
Section 2 of Appendix A for EPOGEN® purchases and including but not limited to
[DELETED] set forth in Section 1 of Appendix A for Aranesp®, so long as Amgen is
not obligated to pay the same discount or incentive attributable to the same
purchases to any person or entity other than Dialysis Center. Amgen reserves the
right in its reasonable discretion to terminate any Affiliates with regard to
participation in this Agreement. Termination of any Affiliate by Amgen shall be
effective (a) immediately in instances in which Amgen determines, in its sole
discretion, that such immediate termination is required by law or order of any
court or regulatory agency or as a result of negligence or willful misconduct in
the use or administration of Products by such Affiliate; or (b) upon thirty (30)
days prior written notice to Dialysis Center in all other instances; provided,
that such termination shall be effective before the expiration of such thirty
(30) days where Dialysis Center requests or consents to such earlier
termination.

 

SECTION 4.    Amendment of Section 3, Own Use:    Section 3 is hereby amended
for the period January 1, 2003 through December 31, 2003, as follows:

 

3. Own Use.    Dialysis Center hereby certifies that Products purchased
hereunder shall be for Dialysis Center’s “own use” for the exclusive treatment
of dialysis patients.

 

SECTION 5.    Amendment of Section 4. Authorized Wholesalers:    Section 4 is
hereby amended for the period January 1, 2003 through December 31, 2003, as
follows:

 

4. Authorized Wholesalers.    Attached hereto as Appendix C is a complete list,
as of the date of execution of this Amendment, of the wholesalers from which
Dialysis Center intends to purchase Products. All of the wholesalers so
designated by Dialysis Center are hereby approved by Amgen to participate in
this program and are deemed “Authorized Wholesalers”. Notification of proposed
changes to the list of Authorized Wholesalers must be provided to Amgen in
writing at least thirty (30) days before the effective date of the proposed
change; provided, however, that Amgen will use its best efforts to accept a
change on fewer than thirty (30) days’ notice. Amgen reserves the right, in its
reasonable discretion, to reject or terminate, with reasonable notice, any
wholesaler with regard to participation in this Agreement, so long as (a) Amgen
rejects or terminates such wholesaler with respect to providing Products to any
and all purchasers of Products, or (b) such wholesaler independently requests
Amgen to remove it as an Authorized Wholesaler for Dialysis Center. Amgen also
reserves the right, in its reasonable discretion, to accept wholesalers with
regards to participation in this Agreement, but Amgen agrees that it shall
accept any wholesaler designated by Dialysis Center which provides Products to
other purchasers approved by Amgen. Dialysis Center agrees to request all
Authorized Wholesalers to submit product sales information to a third-party
sales reporting organization designated by Amgen. In the event Amgen terminates
any Authorized Wholesaler from which Dialysis Center is purchasing Products,
Amgen will work with Dialysis Center to identify other possible Authorized
Wholesalers from which Dialysis Center may purchase Products and/or, in the case
of an emergency and subject to credit qualification as well as receipt and
approval of an “Application for Direct Ship Account”, use reasonable efforts in
attempting to establish a temporary direct purchase relationship between
Dialysis Center and Amgen until such time as an alternative Authorized
Wholesaler can be secured, which in no event shall exceed sixty (60) days. If
Dialysis Center purchases directly from Amgen as contemplated immediately above,
all purchases made from Amgen shall be deemed “Qualified Purchases” (as defined
below) and all such purchases shall be accounted for in the calculation of the
discounts and incentives provided for in this Agreement and in Appendix A.

 

2



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

SECTION 6.    Amendment of Section 5, Qualified Purchases:    Section 5 is
hereby amended for the period January 1, 2003 through December 31, 2003, as
follows:

 

5. Qualified Purchases.    Only Products purchased under this Agreement by
Dialysis Center through Authorized Wholesalers (or directly from Amgen as
provided in Section 4 above), as confirmed by Amgen based on sales tracking
data, will be deemed “Qualified Purchases”.

 

SECTION 7.    Amendment of Section 6, Commitment to Purchase:    Section 6 is
hereby amended for the period January 1, 2003 through December 31, 2003, as
follows:

 

6. Commitment to Purchase.    Dialysis Center agrees to purchase Products for
all of its dialysis use requirements for recombinant human erythropoietin, and
Amgen agrees to supply through Authorized Wholesalers all orders as placed by
Dialysis Center. Notwithstanding the foregoing, Amgen expressly acknowledges and
agrees that Dialysis Center may participate in clinical trials involving the
administration of other products for the management of anemia in dialysis
patients. Dialysis Center may purchase another brand of recombinant human
erythropoietin for its dialysis use requirements only for the time, and only to
the extent, that Amgen has notified Dialysis Center’s corporate headquarters in
writing that Amgen cannot supply EPOGEN® or Aranesp® within and for the time
period reasonably required by Dialysis Center. Any such notification shall be
given by Amgen at least thirty (30) days prior to the date on which Amgen will
cease supplying EPOGEN® or Aranesp® to Dialysis Center, unless an act or event
described in Section 16 of the Agreement, or an order of a regulatory agency or
other action arising out of patient safety concerns, requires the giving of
shorter notice. In the event that Amgen fails to supply Dialysis Center with
EPOGEN® or Aranesp® as ordered, Dialysis Center shall be entitled, at a minimum,
to have the same proportion of its purchase orders fulfilled at all times as
other purchasers of EPOGEN® or Aranesp® and, upon request, Amgen shall provide
written assurances of same to Dialysis Center.

 

SECTION 8.    Amendment of Section 8, Discounts:    Section 8 is hereby amended
for the period January 1, 2003 through December 31, 2003, as follows:

 

8.

Discounts.    Dialysis Center shall qualify for discounts and incentives subject
to material compliance with the terms and conditions of this Agreement as well
as the schedules and terms set forth in Appendix A. Discounts in arrears will be
paid in the form of a wire transfer to Dialysis Center’s corporate headquarters,
and Amgen Inc. hereby guarantees Amgen’s obligation to pay all discounts earned
by Dialysis Center hereunder. Discounts in arrears will be calculated in
accordance with Amgen’s discount calculation policies based on Qualified
Purchases using Amgen’s standard [DELETED] as the calculation price, except as
otherwise provided hereunder or as set forth in Appendix A. Payment amounts, as
calculated by Amgen, must equal or exceed $100.00 for the applicable period to
qualify, and are subject to audit and final determination by arbitration, as
provided in Appendix A hereto. Subject to the section entitled “Termination”, in
the event that Amgen is notified in writing that Dialysis Center, and/or any
Affiliate(s) (the “Acquired Party”) is acquired by another entity or a change of
control otherwise occurs with respect to any Acquired Party, any discounts which
may have been earned hereunder for all periods preceding such acquisition or
change of control shall be paid in the form of a wire transfer to Dialysis
Center’s corporate headquarters, subject to the conditions and requirements
described herein. For purposes of all of the discounts paid in arrears contained
herein, including, without limitation, those discounts and incentives provided
in Appendix A, if any Affiliates are added to or deleted from this Agreement
during any [DELETED] the period January 1, 2003 through December 31, 2003 of
this Amendment, Amgen shall appropriately adjust Dialysis Center’s purchases for
the relevant periods (x) for deleted Affiliates, by excluding purchases by such
Affiliates effective from the effective date of their deletion and during the
relevant [DELETED] used for comparison, or (y) for added Affiliates, by
including any purchases made by such acquired Affiliates effective from the date
they are added to the list of Affiliates on Appendix B and during the relevant
[DELETED] used for comparison, and by including any purchases made by any de
novo

 

3



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

Affiliates commencing in the [DELETED] in which they commence operations. Amgen
and Dialysis Center agree that, for purposes of determining eligibility for and
calculation of all discounts and all incentives provided in this Agreement
(including, without limitation, all discounts and incentives as are set forth in
Appendix A), a Qualified Purchase of EPOGEN® or Aranesp® shall be deemed made on
the date of invoice to Dialysis Center from an Authorized Wholesaler. Upon any
termination of this Agreement, Amgen shall pay to Dialysis Center all discounts
and incentives earned by Dialysis Center through the date of termination.
Failure of Dialysis Center to qualify for or receive any particular discount or
incentive hereunder shall not automatically affect its qualification for or
receipt of any other discount or incentive provided under this Agreement.

 

SECTION 9.    Amendment of Section 9. Treatment of Discounts:    Section 9 is
hereby amended for the period January 1, 2003 through December 31, 2003, as
follows:

 

9. Treatment of Discounts.    a) Dialysis Center agrees that it will properly
disclose and account for any discount or other reduction in price earned
hereunder, in whatever form (i.e., pricing, discount, or incentive), in a way
that complies with all applicable federal, state, and local laws and
regulations, including without limitation, Section 1128B(b) of the Social
Security Act and its implementing regulations. Section 11 28B(b) requires that a
provider of services properly disclose and appropriately reflect the value of
any discount or other reduction in price earned in the costs claimed or charges
made by the provider under a federal health care program, as that term is
defined in Section 11288(f). Dialysis Center also agrees that, if required by
such statutes or regulations, it will (i) claim the benefit of such discount
received, in whatever form, in the fiscal year in which such discount was earned
or the year after, (ii) fully and accurately report the value of such discount
in any cost reports filed under Title XVIII or Title XIX of the Social Security
Act, or a state health care program, and (iii) provide, upon request by the U.S.
Department of Health and Human Services or a state agency or any other federally
funded state health care program, the information furnished to Dialysis Center
by Amgen concerning the amount or value of such discount. Dialysis Center’s
corporate headquarters agrees that it will advise all Affiliates, in writing, of
any discount received by Dialysis Center’s corporate headquarters hereunder with
respect to purchases made by such Affiliates and that said Affiliates will
account for any such discount in accordance with the above stated requirements.

 

b) In order to assist Dialysis Centers compliance with its obligations as set
forth in Section 9(a) immediately above, Amgen agrees that, along with the
[DELETED] delivery of its payment on the [DELETED] earned hereunder, it will
provide to Dialysis Center a statement on a [DELETED] basis stating the
incentives and discounts earned by Dialysis Center in a particular [DELETED]
with the itemization Product purchases made in a particular [DELETED] and the
[DELETED] (as defined in Appendix A, Section 3(b)), both broken down by
Affiliates; and any other information that Dialysis Center may request that is
reasonably available to Amgen and necessary for Dialysis Center to obtain in
order to comply with its obligation as set forth in Section 9(a).

 

SECTION 10.    Amendment of Section 10, Data Collection:    Section 10 is hereby
amended for the period January 1, 2003 through December 31, 2003, as follows:

 

10.

Data Collection.    Dialysis Center agrees that it will at all times comply with
all federal, state, or local laws or regulations relating to patient privacy of
medical records, and that all data to be provided to Amgen pursuant to this
Agreement, shall be in a form that does not disclose the identity or name of any
patient or other patient-identifying information such as address, telephone
number, birth date, all or part of a social security number, medical record
number or prescription number. Dialysis Center and Amgen agree that not later
than April 1, 2003 they will use and accept only those patient identifiers
compliant with the federal medical privacy standards codified under 45 C.F.R.
parts 160 and 164 pursuant to the Health Insurance Portability and
Accountability Act (“HIPAA”). Dialysis Center acknowledges that the data to be
supplied to Amgen pursuant to this Agreement shall be used to support
verification of the discounts and incentives

 

4



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

referenced herein, as well as for Amgen-sponsored research concerning the role
of EPOGEN® in improving treatment outcomes and quality of life of dialysis
patients. Dialysis Center shall consistently use a unique alpha-numeric code
(which shall not be the same as part or all of the patient’s social security
number) as a “case identifier” to track the care rendered to each individual
patient over time, and such case identifier shall be included in the data
provided to Amgen. The key or list matching patient identities to their unique
case identifiers shall not be provided to Amgen personnel. In furtherance of
Amgen research, Dialysis Center may agree from time to time, on terms to be
negotiated separately by the parties, to use its key to update the patient care
data by linking it with information concerning health outcomes, quality of life,
and other pertinent data that may become available to Amgen from other sources.
Any such linking of data sources shall not provide the identity of any patient
to Amgen. Amgen and Amgen Inc. agree that they will maintain data supplied under
this Agreement in confidence, they will not use such data to identify or contact
any patient, and they will at all times comply with all federal, state, or local
laws or regulations relating to patient records. [DELETED]. Amgen and Amgen Inc.
shall not sell or resell any data obtained pursuant to this Agreement.
Additionally, any use by Amgen or Amgen Inc. of any such data outside of Amgen,
Amgen Inc. or Dialysis Center shall be in a format which does not identify
Dialysis Center as the source of such data, unless otherwise permitted in
writing by Dialysis Center. No reports by Amgen or Amgen Inc. concerning
analyses of the data or the results of such research shall disclose the identity
of any patient. Nothing in this Agreement shall limit Dialysis Center’s use of
its own patient case data, including, without limitation, any and all data to be
supplied to Amgen hereunder.

 

SECTION 11.    Amendment of Section 13. Warranties:    Section 13 is hereby
amended for the period January 1, 2003 through December 31, 2003, as follows:

 

13. Warranties.    Each party represents and warrants to the other that this
Amendment (a) has been duly authorized, executed, and delivered by it, (b)
constitutes a valid, legal, and binding agreement enforceable against it in
accordance with the terms contained herein, and (c) does not conflict with or
violate any of its other contractual obligations, expressed or implied, to which
it is a party or by which it may be bound. The party executing this Amendment on
behalf of Dialysis Center specifically warrants and represents to Amgen that it
is authorized to execute this Amendment on behalf of and has the power to bind
Dialysis Center and the Affiliates to the terms set forth in this Amendment. The
parties executing this Amendment on behalf of Amgen and Amgen Inc. specifically
warrant and represent to Dialysis Center that they are authorized to execute
this Amendment on behalf of and have the power to bind Amgen and Amgen Inc. to
the terms set forth in this Amendment. Amgen warrants that the Products
purchased pursuant to this Agreement (a) are manufactured in accordance with all
applicable federal, state and local laws and regulations pertaining to the
manufacturing of the Products including without limitation, the Federal Food,
Drug, and Cosmetic Act and implementing regulations, and meet all specifications
for effectiveness and reliability as required by the United States Food and Drug
Administration, and (b) when used in accordance with the directions on the
labeling, are fit for the purposes and indications described in the labeling.
Amgen agrees that it will promptly notify Dialysis Center once it determines
that there has been any material defect in any of the Products delivered to
Dialysis Center.

 

5



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

SECTION 12.    Amendment of Section 14, Notices:    Section 14 is hereby amended
for the period January 1,2003 through December 31, 2003, as follows:

 

14. Notices.    Any notice or other communication required or permitted
hereunder (excluding purchase orders) shall be in writing and shall be deemed
given or made three (3) days after deposit in the United States mail with proper
postage for first-class registered or certified mail prepaid, return receipt
requested, or when delivered personally or by facsimile (receipt verified and
confirmed by overnight mail), or one (1) day following traceable delivery to a
nationally recognized overnight delivery service with instructions for overnight
delivery, in each case addressed to the parties as follows (or at such other
addresses as the parties may notify each other of in writing):

 

If to Dialysis Center:

Total Renal Care, Inc.

21250 Hawthorne Boulevard, Suite 800

Torrance, CA 90503-5517

Attn: Chief Financial Officer

Fax No.: (310) 792-9281

 

with a copy to:

Total Renal Care, Inc.

21250 Hawthorne Boulevard, Suite 800

Torrance, CA 90503-5517

Attn: General Counsel

Fax No.: (310) 792-0044

 

If to Amgen:

Amgen USA Inc.

One Amgen Center Drive, M/S 37-2-B

Thousand Oaks, CA 91320-1789

Attn: Gail Gilbotowski, Manager, Contract Administration

Fax No.: (805) 376-8554

 

with a copy to:

Amgen USA Inc.

One Amgen Center Drive, M/S 27-4-A

Thousand Oaks, CA 91320-1789

Attn: General Counsel

Fax No.: (805) 447-1000

 

If to Amgen Inc.:

Amgen Inc.

One Amgen Center Drive, M/S 37-2-B

Thousand Oaks, CA 91320-1789

Attn: Gail Gilbotowski, Manager, Contract Administration

Fax No.: (805) 376-8554

 

with a copy to:

Amgen Inc.

One Amgen Center Drive, M/S 27-4-A

Thousand Oaks, CA 91320-1789

Attn: General Counsel

Fax No.: (805) 447-1000

 

6



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

SECTION 13.    Amendment of Section 15. Compliance with Health Care Pricing and
Patient Privacy Legislation and Statutes:    Section 15 is hereby amended for
the period January 1, 2003 through December 31, 2003, as follows:

 

15. Compliance with Health Care Pricing and Patient Privacy Legislation and
Statutes; Data Use Agreement.    a) Notwithstanding anything contained herein to
the contrary, in order to assure compliance, as determined by either party, in
its sole discretion, with any existing federal, state or local statute,
regulation or ordinance, or at any time following the enactment of any federal,
state, or local law or regulation that in any manner reforms, modifies, alters,
restricts, or otherwise affects the pricing of or reimbursement available for
Products, including but not limited to the enactment of any reimbursement rule,
guideline, final program memorandum, coverage decision, pricing decision,
instruction or the like by the Centers for Medicare and Medicaid Services
(“CMS”) or any of Dialysis Centers Medicare fiscal intermediaries, or any change
in reimbursement systems that in any manner reforms, modifies, alters, restricts
or otherwise affects the reimbursement available to Dialysis Center for any of
the Products, either party may, in its sole discretion, upon thirty (30) days
notice, seek to modify this Agreement in accordance with the procedure
referenced below or exclude any Affiliates from participating in this Agreement
unless such Affiliate(s) certifies in writing that they are, or will be, exempt
from the provisions thereunder. If such affected Affiliate(s) does not so
certify and is therefore excluded from participating in this Agreement, Dialysis
Center and Amgen shall meet and in good faith seek to mutually agree to modify
this Agreement to accommodate any such change in law or regulation, with the
intent that, if possible, the essential terms and the pricing structure
[DELETED] shall be retained at least at the applicable tier as in effect
immediately prior to such Affiliate’s exclusion. If the parties in good faith
determine such modification is not possible, the parties shall seek to modify
the Agreement in another manner acceptable to both parties. If the parties,
after ninety (90) days are unable to agree upon such a modification, Amgen shall
be entitled to terminate the Agreement on no less than thirty (30) days’ notice.
In the event there is a future change in Medicare, Medicaid, or other federal or
state statute(s) or regulation(s) or in the interDretation thereof, which
renders any of the material terms of this Aoreement unlawful or unenforceable,
this Agreement shall continue only if amended by the Darties as a result of good
faith negotiations as necessary to bring the Agreement into comDliance with such
statute or regulation.

 

b) Notwithstanding anything contained herein to the contrary, in order to assure
compliance, as determined by either party in its sole discretion, with any
existing federal, state or local statute, regulation or ordinance relating to
patient privacy of medical records, or at any time following the enactment of
any federal, state, or local law or regulation relating to patient privacy of
medical records that in any manner reforms, modifies, alters, restricts, or
otherwise affects any of the data received or to be received in connection with
any of the incentives contemplated under this Agreement, either party may, in
its discretion, upon thirty (30) days’ notice, seek to modify this Agreement.
Dialysis Center and Amgen shall meet and in good faith seek to mutually agree to
modify this Agreement to accommodate any such change in law or regulation, with
the intent to, if possible, retain the essential terms of the affected incentive
and pricing structure. If the parties in good faith determine that such
modification is not possible, the parties shall seek to modify the Agreement in
another manner acceptable to both parties. If the parties, after ninety (90)
days, are unable to agree upon such a modification, either party shall be
entitled to terminate the affected incentive upon thirty (30) days’ notice.

 

(c) Notwithstanding anything contained herein to the contrary, this Agreement is
effective only as of the date the parties hereto execute a mutually agreeable
Data Use Agreement pursuant to which Dialysis Center may disclose a Limited Data
Set of patient information to Amgen (as specified in the Data Use Agreement and
which shall include, at a minimum, the data fields to be received by Amgen in
connection with this Agreement) for purposes of Amgen’s Research and Public
Health analyses and Dialysis Center’s Health Care Operations. Unless otherwise
specifically defined in this Agreement, each capitalized term used in this

 

7



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

Section 15(c) shall have the meaning assigned to such term by HIPAA. If Dialysis
Center terminates the Data Use Agreement for any reason, Amgen shall be entitled
to terminate this Agreement immediately. The parties acknowledge and agree that
they have entered into a Data Use Agreement (“DUA”) in connection with the
disclosure to Amgen of certain patient information, as described in Section 23
of this Agreement. Without limitation of the foregoing, Amgen and Dialysis
Center agree to negotiate in good faith to further amend the Agreement and/or
enter into such additional agreements to the extent necessary to allow Dialysis
Center to disclose to Amgen patient data (including any individually
identifiable health information), and to otherwise comply with the Standards of
Privacy of Individually Identifiable Health Information (the “Standards”)
promulgated or to be promulgated by the Secretary of Health and Human Services
in accordance with the Health Insurance Portability and Accountability Act of
1996 (“HIPAA”) or other related regulations or statutes. Dialysis Center and
Amgen agree that they will fully comply with all such Standards and that they
will amend the Agreement and/or enter into additional agreements in order to
incorporate any material terms required by the Standards prior to the compliance
date specified in the regulations for such Standards. Without limiting the
generality of the foregoing, Amgen and Dialysis Center specifically agree to
enter into such amendment(s) or agreement(s), as may be appropriate or necessary
as determined by the parties, to permit the disclosure to and access and use by
Amgen of patient data (including individually identifiable health information)
in order to allow the provision by Amgen of the Good Pharmaceutical Practice
Support Services for EPOGEN® as provided to Dialysis Center consistent with past
practice and defined in Section 21 of this Agreement. In the event Dialysis
Center and Amgen have not amended the Agreement and/or entered into such
additional agreements by the compliance date for such Standards, and except for
the obligations of the Parties under the DUA, (1) Dialysis Center shall be
entitled to cease disclosure of patient data (including any individually
identifiable health information) to Amgen in connection with Amgen’s provision
of Good Pharmaceutical Practice Support Services as defined in Section 21 of
this Agreement, and (2) Amgen shall be entitled to cease providing Good
Pharmaceutical Practice Support Services, as defined in Section 21 of this
Agreement, to Dialysis Center, in each case notwithstanding any past practice or
as otherwise may be contemplated by the Agreement.”

 

SECTION 14.    Amendment of Section 18. Entire Agreement:    Section 18 is
hereby amended for the period of January 1, 2003 through December 31, 2003, as
follows:

 

18. Entire Agreement.    The Agreement (as modified by this Amendment) together
with the DUA and all of the Appendices attached hereto and thereto, constitutes
the entire understanding between the parties and supersedes all prior or oral
written proposals, agreements or commitments pertaining to the subject matter
herein and therein.

 

SECTION 15.    Amendment of Section 19. [DELETED]:    Section 19 is hereby
amended for the period January 1, 2003 through December 31, 2003, as follows:

 

19. [DELETED]

 

SECTION 16.    Addition of Section 21. Good Pharmaceutical Practice Supi,ort
Services for EPOGEN®:    Section 21 is hereby added for the period January 1,
2003 through December 31, 2003, as follows:

 

21. Good Pharmaceutical Practice Support Services for EPOGEN®:    In order to
advance the common clinical objectives of the parties under this Agreement,
Amgen agrees to provide to Dialysis Center the following good pharmaceutical
practice standard support services which it provides to all customers, at no
additional cost or charge:

 

(a) Clinical support team of nephrology specialists who provide clinical
information about anemia management, offer non-patient-specific advice about the
use of EPOGEN® in the treatment of patients with end-stage renal disease, and
answer general questions about EPOGEN®, anemia management, and reimbursement
presented by a facility’s clinical staff;

 

8



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

(b) Patient education materials;

 

(c) EPOGEN® reimbursement hotline; and

 

(d) 24-hour emergency drug information service.

 

Amgen agrees to furnish such services only in cooperation with Dialysis Center’s
facilities, in a manner consistent with Dialysis Center’s policies and
procedures, and in accordance with the terms otherwise set forth in this
Agreement, including without limitation Section 22 hereof.

 

SECTION 17.    Addition of Section 22, Access:    Section 22 is hereby added for
the period January 1, 2003 through December 31, 2003, as follows:

 

22. Access.    Amgen agrees that it and its agents and employees shall, at all
times, comply with all applicable laws and regulations, and with Dialysis
Center’s general policies and procedures, regulations and guidelines regarding
product promotion and access to Dialysis Center’s facilities and personnel.
Amgen’s discussion of its Products shall be in compliance with all applicable
laws and regulations.

 

SECTION 18.    Addition of Section 23 HIPAA Compliance/Data Use
Agreement:    Section 23 is hereby added for the period January 1, 2003 through
December 31, 2003, as follows:

 

23. HIPAA Compliance/Data Use Agreement.    Amgen and Dialysis Center
acknowledge and agree that not later than April 14, 2003 certain of the patient
information and data delivered to Amgen hereunder must be in a format that is
compliant with the privacy standards of HIPAA. In connection with the foregoing,
the Parties have executed and delivered, contemporaneously herewith, a Data Use
Agreement (“DUA”) which specifies the limited data set format of patient
information that may be delivered to Amgen under this Agreement and the DUA. The
parties acknowledge and agree that the rights and obligations of the parties
under the DUA are a supplement to the rights and obligations hereunder.

 

SECTION 19.    Amendment to Appendix A: Discount Pricing. Schedule, and
Terms:    Appendix A is hereby amended and restated in its entirety for the
period of January 1, 2003 through December 31, 2003 to read as follows:

 

1. Pricing—Aranesp®.    During the period January 1, 2003 through December 31,
2003, Dialysis Center may purchase Aranesp® through Authorized Wholesalers at
[DELETED], which shall be equal to the [DELETED]. Amgen reserves the right to
change the [DELETED] at any time. Resulting prices do not include any wholesaler
markup, service fees, or other charges. No other discounts, including discounts
in arrears, are applicable to Aranesp purchased under this Agreement.

 

2. Pricing—EPOGEN®.    During the period January 1, 2003 through December 31,
2003, Dialysis Center may purchase EPOGEN® through Authorized Wholesalers at
[DELETED], which shall be equal to the [DELETED]. Amgen reserves the right to
change the [DELETED] at any time. Notwithstanding any such change(s), the
[DELETED] that is applicable to Dialysis Center throughout the Term shall be the
[DELETED]. Resulting prices do not include any wholesaler markup, service fees,
or other charges. In the event that [DELETED] are effectuated at any time
[DELETED] Dialysis Center’s [DELETED] for Qualified Purchases of EPOGEN® shall
[DELETED]. All discounts earned in arrears during the Term of the Amendment
shall be calculated based upon the [DELETED] of this Agreement, such that any
[DELETED] contained in any of the discounts or incentives set forth in this
Appendix A shall [DELETED] in the [DELETED].

 

3. [DELETED]. Dialysis Center may qualify for a [DELETED] provided it meets the
criteria described below in this Section 3. The [DELETED] is designed to improve
patient outcomes by encouraging [DELETED].1

 

a.

Requirements:    In order to qualify for the [DELETED] during the period January
1, 2003 through December 31, 2003, Dialysis Center’s aggregate Qualified
Purchases of EPOGEN® and Aranesp® by all

 

9



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

Affiliates as listed on Appendix B on the effective date of this Amendment and
all new approved Affiliates (whether by acquisition, to the extent that either
Amgen or Dialysis Center can provide adequate data concerning such Affiliates’
purchases for the same time period from 2001, or de novo) must equal or exceed
[DELETED] of the aggregate Qualified Purchases of EPOGEN® by those same
Affiliates for the same [DELETED] from 2001 as set forth in the [DELETED]
contained in section 5(a) below, and as adjusted pursuant to section 5(a) (the
[DELETED]). The [DELETED] shall be calculated using the formula described in
Section 5(a) below. In addition, no more than [DELETED] of Dialysis Center’s
[DELETED] taken on an overall basis (and not separately for each Affiliate) may
have [DELETED] (as defined in Section 3(b) below) [DELETED] during the
applicable [DELETED] of the period January 1, 2003 through December 31, 2003. If
either of these criteria is not met during any given [DELETED] of the period
January 1, 2003 through December 31, 2003, Dialysis Center will not qualify for
the [DELETED] during that [DELETED]. Failure of Dialysis Center to qualify for
the [DELETED] during a particular [DELETED] shall not affect Dialysis Center’s
eligibility to qualify during any other [DELETED] of the period January 1, 2003
through December 31, 2003, nor shall Dialysis Center’s qualification during a
particular [DELETED] automatically result in qualification during any other
[DELETED]. Notwithstanding the foregoing, if Dialysis Center has not satisfied
the [DELETED] for any particular [DELETED], then, at the end of the Term of this
Agreement, Amgen will conduct an analysis to determine if Dialysis Center has
achieved the required [DELETED]. If Dialysis Center has achieved the [DELETED],
Amgen will [DELETED]. Reconciliation payments will be made [DELETED]. [DELETED]
a reconciliation payment, the payment will be made within [DELETED] after
[DELETED], and receipt by Amgen of all required Data as set forth in Section
3(a)(i) below. [DELETED] a reconciliation payment, [DELETED] will pay [DELETED]
within [DELETED] after receipt of [DELETED].

 

In order to participate in the [DELETED], Dialysis Center must also provide the
following data items to Amgen or to a data collection vendor specified and paid
for by Amgen, on a [DELETED] basis, and no later than [DELETED] days after the
end of each [DELETED]. In those cases in which Amgen directs Dialysis Center to
submit the following information to a data collection vendor, Dialysis Center
shall be deemed to have timely submitted the information to such data collection
vendor so long as it does so on a [DELETED] basis and no later than [DELETED]
days after the end of each [DELETED], regardless of the date on which such
vendor, in turn, submits such information to Amgen:

--------------------------------------------------------------------------------

1 [DELETED]

 

 

  i) all [DELETED] for each dialysis patient, the date of each test, and a
consistent, unique, alphanumeric identifier (sufficient to consistently track an
individual patient without in any way disclosing the identity of the patient),
along with the name, address and phone number of the particular Affiliate at
which each patient received treatment (collectively, the “Data”); provided,
however, that Dialysis Center shall be required to submit such test results only
for those dialysis patients whose test results are actually determined by
laboratories owned and operated by Dialysis Center. Amgen may utilize the Data
for any legal purpose, and reserves the right to audit all Data, provided that
any audit shall not permit access to information disclosing the identity of any
patient. Under no circumstances on or after April 1, 2003 should the Data
include any patient identifiable information including, without limitation,
name, address, telephone number, birth date, all or part of a social security
number, medical record number or prescription number. The identity of the
Affiliate and of the account submitting the Data and any association with the
Data will remain confidential. The [DELETED] must be derived from [DELETED]
taken immediately before dialysis treatment using any [DELETED] testing method
[DELETED] and must be reported to the [DELETED], and must be submitted [DELETED]
in a format acceptable to Amgen. Hand written reports are not acceptable; only
electronic submission of the Data will be accepted, and

 

10



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

  ii) upon execution of this Amendment, Dialysis Center shall simultaneously
provide to Amgen an executed “Certification Letter”, a copy of which is attached
hereto as Exhibit #1. Amgen hereby acknowledges that it has received such
required Certification Letter, in a form and substance satisfactory to Amgen.
Delivery of such Certification Letter shall serve to qualify Dialysis Center’s
participation in the [DELETED] throughout the period January 1,2003 through
December 31, 2003 of this Agreement for the limited purpose of certification of
the accuracy of the data submitted to Amgen hereunder.

 

b. Calculation:    Assuming Dialysis Center has fulfilled all requirements as
described in Section 3(a) above, the [DELETED] for Dialysis Center will be
calculated as follows:

 

The [DELETED] for each dialysis patient will be based upon the average of all
[DELETED] gathered for each patient during the applicable [DELETED] of the
period January 1, 2003 through December 31, 2003. The [DELETED] of all dialysis
patients with [DELETED], will be determined by [DELETED] the total [DELETED] of
dialysis patients with [DELETED] by the total [DELETED] of dialysis patients
treated by Dialysis Center during that [DELETED].

 

c.

Payment:    The [DELETED] will be calculated on a [DELETED] basis and paid to
Dialysis Center’s corporate headquarters within [DELETED] days after receipt by
Amgen of all required data. If any Affiliates are added to or deleted from this
Agreement during any [DELETED] of the period January 1, 2003 through December
31, 2003, Amgen shall appropriately adjust Dialysis Center’s purchases for the
relevant periods by including any purchases made by any acquired Affiliates
during the relevant [DELETED] and also during the period(s) used for comparison,
and by including any purchases made by any de novo Affiliates commencing in the
[DELETED] in which they commence operations, and by excluding any purchases made
by any deleted Affiliates during the relevant [DELETED] and also during the
period(s) used for comparison. Payment is contingent upon meeting the [DELETED]
and receipt by Amgen of all required [DELETED] Data for each corresponding
[DELETED]. If the Data is received more than [DELETED] days after the last day
of any [DELETED] within a given [DELETED], the total Qualified Purchases of
EPOGEN® attributable to Dialysis Center during such [DELETED] will be excluded
from the calculation of the [DELETED] for that [DELETED]. Notwithstanding the
foregoing, if Amgen receives all required Data from a minimum of [DELETED] of
all Affiliates within the definition of “Dialysis Center” within the time frame
referenced in Section 3(a) above for any [DELETED] within a given [DELETED], the
total Qualified Purchases of EPOGEN® attributable to Dialysis Center during such
[DELETED] will be included in the calculation of the [DELETED] for that
[DELETED]. If Amgen receives all required data from [DELETED] of all Affiliates
within the definition of “Dialysis Center” within the time frame referenced in
Section 3(a) above for any [DELETED] within a given [DELETED], the total
Qualified Purchases of EPOGEN® attributable to those Affiliates that have
submitted the required data during such [DELETED] will be included in the
calculation of the [DELETED] for that [DELETED]. If Amgen receives all required
Data from less than [DELETED] of all Affiliates within the definition of
“Dialysis Center” for any [DELETED] within a given [DELETED], no Qualified
Purchases of Dialysis Center during such [DELETED] will be included in the
calculation of the [DELETED] for that [DELETED]. At any time during the period
January 1, 2003 through December 31, 2003 of this Agreement, if Amgen determines
that any Affiliate(s) is consistently not submitting the required Data, Amgen
reserves the right in its sole discretion to exclude such Affiliate’s Qualified
Purchases of EPOGEN® from the calculation of the [DELETED] for any relevant
[DELETED]. [DELETED] payments will be made based upon the Data received from the
previous [DELETED], and will equal a percentage of Dialysis Center’s total
Qualified Purchases of EPOGEN® during that [DELETED] (exclusive of any Qualified
Purchases of EPOGEN® made by Dialysis Center or any Affiliate not meeting the
Data submission requirements described above) as governed by the [DELETED]
schedule listed below. If Amgen determines that any Affiliate is consistently
not submitting the required Data, Amgen and Dialysis Center will work
collaboratively in resolving such matters. Notwithstanding the foregoing,
payment for any period from January 1, 2003 through

 

11



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

December 31, 2003 that is not equivalent to a complete [DELETED] will be based
on an average of the Data that is available for that period. If the EPOGEN®
package insert language or the National Kidney Foundation’s Kidney Disease
Outcomes Quality Initiative Guidelines change, then Amgen and Dialysis Center
will meet and in good faith seek to mutually agree to modify this Agreement to
accommodate any such change, with the intent to retain the essential terms of
the [DELETED]. If the parties, after ninety (90) days, are unable to agree upon
such a modification, Amgen shall be entitled to terminate the [DELETED], Amgen
warrants and represents that, as of the execution date of this Amendment, it has
not submitted to any United States regulatory authorities any proposed changes
to the EPOGEN® package insert that would materially affect the [DELETED]
throughout the Term of this Amendment. In addition, at the [DELETED], Amgen will
conduct an analysis to determine if Dialysis Center has achieved the [DELETED]
(contemplated by Section 3(a) above) throughout the period January 1, 2003
through December 31, 2003. If [DELETED] Dialysis Center has achieved the
[DELETED], then Amgen will perform a reconciliation calculation in connection
with all previous [DELETED] calculations and appropriately adjust the [DELETED]
for all relevant [DELETED] during the period January 1, 2003 through December
31, 2003 in which a [DELETED] was not paid based upon the failure of Dialysis
Center to attain the minimum [DELETED] growth requirement (as referenced in
Section 3(a) above). However, if at the [DELETED], the [DELETED] has not been
met, Amgen will perform a reconciliation calculation in connection with all
previous [DELETED] payments of the period January 1, 2003 through December 31,
2003, which may result in [DELETED]. The [DELETED] payment and any other
discount or incentive earned in arrears (other than the [DELETED] set forth in
Section 4 below) corresponding to the last [DELETED] of the Term ([DELETED]), if
any, shall not be due and owing until, and shall be subject to, reconciliation
by Amgen. Reconciliation payments will be made by [DELETED], within [DELETED]
days after the [DELETED] and receipt by Amgen of all required Data as set forth
in Section 3(a)(i) above.

 

[DELETED] of all dialysis

patients with [DELETED]

--------------------------------------------------------------------------------

  

[DELETED]

Percent

[DELETED]

as defined

--------------------------------------------------------------------------------

  

[DELETED]

Percent

[DELETED]

as defined

--------------------------------------------------------------------------------

  

[DELETED]

Percent

[DELETED]

as defined

--------------------------------------------------------------------------------

package insert

--------------------------------------------------------------------------------

  

in Section 5(a)

--------------------------------------------------------------------------------

  

in Section 5(a)

--------------------------------------------------------------------------------

  

in Section 5(a)

--------------------------------------------------------------------------------

[DELETED]

  

[DELETED]

  

[DELETED]

  

[DELETED]

 

Dialysis Center shall have the right, at its own cost and expense, at all times
to audit all Data and all calculations relevant to the determination of
eligibility for and amount of [DELETED] to be awarded to Dialysis Center
hereunder. The parties shall meet and confer in good faith to resolve any
disagreements arising out of these matters. If the parties are unable to resolve
any such disagreement within ninety (90) days, the parties shall submit such
disagreement to binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, except that the
parties shall be entitled to expanded discovery. Dialysis Center and Amgen shall
each name one arbitrator, and the arbitrators so chosen shall, within thirty
(30) days thereafter, name a third neutral arbitrator. The arbitration award, as
decided by a majority of the arbitrators, may be entered as a judgment in accord
with applicable law by any court having jurisdiction. Venue for the arbitration
shall be Los Angeles County, California. Each party shall be responsible for its
own attorneys’ fees, and the costs of the arbitration and of the arbitrators
shall be shared equally by the parties; provided, however, that if the decision
of the arbitrators finds that either of the parties has acted in bad faith, the
party acting in bad faith alone shall be required to bear one hundred percent
(100%) of the costs and expenses of the arbitration and of the arbitrators, as
well as one hundred percent of the attorney’s fees of the other party. The
arbitrators shall have the authority to award interest in respect to any
monetary award.

 

d.

Vesting:    Dialysis Center’s [DELETED] will vest [DELETED], subject to the
reconciliation referenced above, and will be paid in accordance with the terms
and conditions described in this Section 3. In the event that the [DELETED] paid
to Dialysis Center [DELETED] exceed Dialysis Center’s [DELETED] the difference
between the [DELETED] paid and the [DELETED] within [DELETED] after Dialysis
Centers

 

12



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

receipt of [DELETED]. Similarly, in the event that Dialysis Center’s [DELETED]
exceeds the [DELETED] that have been paid to Dialysis Center, [DELETED] the
difference between the [DELETED] and the [DELETED] paid.

 

e. [DELETED] Data Submission:    To participate in the [DELETED], Dialysis
Center must electronically submit [DELETED], rather than [DELETED],
measurements. Such measurements must be submitted for all dialysis patients at
each Affiliate whose test results are actually determined in labs owned and
operated by Dialysis Center along with all other information described in
Section 3(a) above. Amgen no longer accepts [DELETED] test results.

 

4.

[DELETED].    Dialysis Center shall be eligible to receive a [DELETED] if
certain data elements are transmitted electronically to Amgen. The [DELETED]
will be calculated as a percentage of the Qualified Purchases of EPOGEN®
attributable to Dialysis Center during the applicable [DELETED]. Failure of
Dialysis Center to qualify during a particular [DELETED] shall not affect
Dialysis Center’s eligibility to qualify during any other [DELETED] of the
period January 1, 2003 through December 31, 2003, nor shall Dialysis Center’s
qualification during a particular [DELETED] automatically result in
qualification during any other [DELETED]. In order to qualify for the [DELETED],
the following [DELETED] must be submitted to Amgen by all Affiliates pursuant to
Section 15(c) of the Agreement in an electronic format acceptable to Amgen
(Excel; Lotus 123.wki; or text file that is tab delimited, comma delimited, or
space delimited): Facility ID, Patient ID (sufficient to consistently track an
individual patient without in any way disclosing the identity of the patient),
peritoneal dialysis (“PD”) denotation (a PD patient shall be defined as a
patient who receives at least one (1) peritoneal dialysis treatment during a
given month), [DELETED] delivered for each patient per treatment (but only for
patients of Affiliates using the CRIS or Snappy systems), [DELETED] for each
patient once per [DELETED], and all [DELETED] with their corresponding draw
dates for each patient; provided, however, that Dialysis Center shall be
required to submit such test results only for those dialysis patients whose test
results are actually determined by laboratories owned and operated by Dialysis
Center. Such [DELETED] must be submitted, on a [DELETED] basis, and no later
than [DELETED] days after the end of each [DELETED]. Notwithstanding the
foregoing, if Amgen receives all required data from a minimum of [DELETED] of
all Affiliates within the definition of “Dialysis Center” within the time frame
set forth herein for any [DELETED] within a given [DELETED], the total Qualified
Purchases of EPOGEN® attributable to Dialysis Center during such [DELETED], will
be included in the calculation of the [DELETED] for that [DELETED]. If Amgen
receives all required data from [DELETED] of all Affiliates within the
definition of “Dialysis Center” within the time frame set forth herein for any
[DELETED] within a given [DELETED], the total Qualified Purchases of EPOGEN®
attributable to those Affiliates that have submitted the required data during
such [DELETED] will be included in the calculation of the [DELETED] for that
[DELETED]. If Amgen receives all required data from less than [DELETED] of all
Affiliates within the definition of “Dialysis Center” for any [DELETED] within a
given [DELETED], no Qualified Purchases of Dialysis Center during such [DELETED]
will be included in the calculation of the [DELETED] for that [DELETED].
However, if Amgen reasonably determines that any Affiliate is consistently not
submitting the required data, Amgen and Dialysis Center will work
collaboratively in resolving such inconsistencies. Amgen will use its best
efforts to notify Dialysis Center in writing, no later than [DELETED] after the
receipt and acceptance by Amgen of the Data, of the identity of all those
Affiliates, if any, which have failed to meet the Data submission requirements
for that [DELETED]. Amgen reserves the right in its sole discretion to exclude
any consistently non-reporting Affiliate’s Qualified Purchases of EPOGEN® from
the calculation of the [DELETED] for any relevant [DELETED]. Amgen will remit
any earned [DELETED] payments within [DELETED] days after the end of each
[DELETED], contingent upon receipt by Amgen of all required data. The [DELETED]
will vest at the end of each [DELETED] and will be reconciled at the end of each
[DELETED] based on the actual Qualified Purchases of EPOGEN® made by Dialysis
Center during such [DELETED]. The reconciliation payment will be made within
[DELETED] days after the end of such [DELETED]. In addition to the foregoing,
the [DELETED] will also be subject to reconciliation [DELETED] and Amgen may
withhold

 

13



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

payment of the [DELETED] payment subject to such reconciliation. The final
reconciliation payment will be made within [DELETED] days of the [DELETED],
contingent upon receipt by Amgen of all required data. Dialysis Center shall
have the right, at its own cost and expense, at all times to audit all Data and
all calculations relevant to the determination of eligibility for and amount of
[DELETED] to be paid to Dialysis Center hereunder.

 

The parties shall meet and confer in good faith to resolve any disagreements
arising out of these matters. If the parties are unable to resolve any such
disagreement within ninety (90) days, the parties shall submit such disagreement
to binding arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, except that the parties shall be entitled
to expanded discovery. Dialysis Center and Amgen shall each name one (1)
arbitrator, and the arbitrators so chosen shall, within thirty (30) days
thereafter, name a third neutral arbitrator. The arbitration award, as decided
by a majority of the arbitrators, may be entered as a judgment in accord with
applicable law by any court having jurisdiction. Venue for the arbitration shall
be Los Angeles County, California. Each party shall be responsible for its own
attorneys’ fees, and the costs of the arbitration and of the arbitrators shall
be shared equally by the parties; provided, however, that if the decision of the
arbitrators finds that either of the parties has acted in bad faith, the party
acting in bad faith alone shall be required to bear one hundred percent (100%)
of the costs and expenses of the arbitration and of the arbitrators, as well as
one hundred percent of the attorney’s fees of the other party. The arbitrators
shall have the authority to award interest in respect to any monetary award.

 

5. [DELETED].    Dialysis Center may qualify for the [DELETED] as described
below.

 

a. Calculation:    Dialysis Center’s [DELETED] will be calculated in accordance
with the following formula.

 

Where                                         [DELETED] = AxB

 

A = [DELETED] of EPOGEN® during the relevant [DELETED] by all Affiliates.

B = A percent in accordance with the [DELETED] schedule listed below.

C = [DELETED].

D = [DELETED].

 

[DELETED]

 

For purposes of calculating [DELETED], Amgen will [DELETED] of EPOGEN® and
Aranesp® during each [DELETED] of the period January 1, 2003 through December
31, 2003 by all Affiliates listed on Appendix B on the Commencement Date of this
Amendment and all new approved Affiliates (whether by acquisition, to the extent
that either Amgen or Dialysis Center can provide adequate data concerning such
Affiliates’ [DELETED], or de novo), [DELETED] of EPOGEN®, for the [DELETED].
[DELETED] represents the actual annual [DELETED] of EPOGEN® derived from
[DELETED]. Additionally, the [DELETED] has been reconciled to address Affiliates
acquired or deleted from the Agreement through [DELETED]. If any Affiliates are
added to or deleted from the Agreement from [DELETED], Amgen shall appropriately
adjust Dialysis Center’s [DELETED] for the relevant periods (x) for deleted
Affiliates, by excluding [DELETED] by such Affiliates effective from the
effective date of their deletion and during the relevant [DELETED] used for
[DELETED], or (y) for added Affiliates, by including any [DELETED] made by such
acquired Affiliates effective from the date they are added to the list of
Affiliates on Appendix B and during the relevant [DELETED] used for [DELETED],
and by including any [DELETED] made by any de novo Affiliates commencing in the
[DELETED] in which they commence operations . In addition, no later than
[DELETED] days following the [DELETED], Amgen will conduct an analysis to
determine the [DELETED] achieved by Dialysis Center during the [DELETED], by
[DELETED] of EPOGEN® and Aranesp® during the [DELETED] by all Affiliates listed
on Appendix B on the effective date of this Amendment and all new approved
Affiliates (whether by acquisition, to the extent that either Amgen or Dialysis
Center can provide adequate data concerning such Affiliates’ [DELETED], or de
novo) [DELETED] of EPOGEN® for the [DELETED]. For purposes of

 

14



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

calculating the [DELETED] of EPOGEN® and Aranesp® [DELETED] period shall be
derived using Amgen’s prevailing [DELETED] for all EPOGEN® [DELETED] made in
[DELETED] (including [DELETED] by acquired and/or deleted Affiliates as defined
above), and Amgen’s prevailing [DELETED] of this Agreement ([DELETED]) for all
EPOGEN® and Aranesp® [DELETED] made in [DELETED].

 

[DELETED]

 

Estimated payments will be made each [DELETED] within [DELETED] days after
receipt by Amgen of all [DELETED] data using Amgen’s discount calculation
policies, and the [DELETED] will be reconciled within [DELETED] days after
[DELETED].

 

b. Vesting:    Dialysis Center’s [DELETED] will vest [DELETED] and will be paid
in accordance with Section 8 of this Agreement. In the event that the [DELETED]
paid to Dialysis Center [DELETED] exceed Dialysis Center’s [DELETED] the
difference between the [DELETED] paid and the [DELETED] within [DELETED] of
Dialysis Center’s receipt of [DELETED]. Similarly, in the event that Dialysis
Center’s [DELETED] exceeds the [DELETED] that have been paid to Dialysis Center,
[DELETED] the difference between the [DELETED] and the [DELETED] paid.

 

Dialysis Center shall have the right, at its own cost and expense, at all times
to audit all Data and all calculations relevant to the determination of
eligibility for and amount of [DELETED] to be awarded to Dialysis Center
hereunder, including, without limitation, the [DELETED] above. The parties shall
meet and confer in good faith to resolve any disagreements arising out of these
matters. If the parties are unable to resolve any such disagreement within
ninety (90) days, the parties shall submit such disagreement to binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, except that the parties shall be entitled to expanded
discovery. Dialysis Center and Amgen shall each name one arbitrator, and the
arbitrators so chosen shall, within thirty (30) days thereafter, name a third
neutral arbitrator. The arbitration award, as decided by a majority of the
arbitrators, may be entered as a judgment in accord with applicable law by any
court having jurisdiction. Venue for the arbitration shall be Los Angeles
County, California. Each party shall be responsible for its own attorneys’ fees,
and the costs of the arbitration and of the arbitrators shall be shared equally
by the parties; provided, however, that if the decision of the arbitrators finds
that either of the parties has acted in bad faith, the party acting in bad faith
alone shall be required to bear one hundred percent of the costs and expenses of
the arbitration and of the arbitrators, as well as one hundred percent (100%) of
the attorney’s fees of the other party. The arbitrators shall have the authority
to award interest in respect to any monetary award.

 

5. [DELETED].    Dialysis Center may [DELETED] for the [DELETED] as described
below.

 

  a. Throughout the Term of this Agreement, Amgen hereby elects [DELETED] to be
organized by Dialysis Center throughout the Term of this Agreement [DELETED].
Dialysis Center may, from time to time and in its sole discretion, establish or
alter the [DELETED], so long as during the Term, [DELETED] will include Dialysis
Center [DELETED]. In consideration for the [DELETED], and to receive all of the
[DELETED] generally accorded by Dialysis Center to all [DELETED], Amgen will
provide to Dialysis Center [DELETED] to Dialysis Center throughout the Term of
this Agreement. Dialysis Center [DELETED] shall provide to Amgen, within
[DELETED] following the [DELETED], documentation regarding [DELETED]. [DELETED]
Dialysis Center in the [DELETED] within [DELETED] following the [DELETED].
[DELETED] for any period during the Term that is not [DELETED] will be based
[DELETED]. Such [DELETED] immediately upon the conclusion, at any time during
the Term, of the [DELETED].

 

  b. Amgen may elect [DELETED] that may be organized from time to time by
Dialysis Center during the Term, in addition to the [DELETED], on such
additional terms and conditions as shall generally apply to [DELETED]. [DELETED]
Amgen of a [DELETED] under this Section shall not entitle Amgen [DELETED] in any
such [DELETED].

 

15



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

 

  c. [DELETED]. The parties shall meet and confer in good faith to resolve any
disagreements arising out of these matters. If the parties are unable to resolve
any such disagreement within a reasonable time period, the parties shall submit
such disagreement to binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, except that the
parties shall be entitled to expanded discovery. Dialysis Center and Amgen shall
each name one arbitrator, and the arbitrators so chosen shall, within 30 days
thereafter, name a third neutral arbitrator. The arbitration award, as decided
by a majority of the arbitrators, may be entered as a judgment in accord with
applicable law by a court having jurisdiction. Venue for the arbitration shall
be Los Angeles County, California. Each party shall be responsible for its own
attorneys’ fees, and the costs of the arbitration and of the arbitrators shall
be shared equally by the parties; provided, however, that if the decision of the
arbitrators finds that either of the parties has acted in bad faith, the party
acting in bad faith alone shall be required to bear one hundred percent (100%)
of the costs and expenses of the arbitration and of the arbitrators, as well as
one hundred percent (100%) of the attorney’s fees of the other party. The
arbitrators shall have the authority to award interest in respect to any
monetary award.

 

  d. Amgen hereby acknowledges receipt of a copy of Dialysis Center’s current
[DELETED] and [DELETED], and agrees to be bound by the terms thereof. Dialysis
Center agrees that, except as provided in the [DELETED], none of its agents,
representatives or employees (“Agents”) shall otherwise [DELETED] Amgen for any
other [DELETED], for Dialysis Center or any of its agents or facilities, whether
[DELETED], at any [DELETED] or pursuant to any other [DELETED]. Amgen
acknowledges and agrees that, except as provided in the [DELETED], it shall not
[DELETED] any such other [DELETED] to Dialysis Center, its Agents, or its
facilities.

 

16



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

Appendix B

 

List of Dialysis Center Affiliates

 

ACIS

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

  

Zip

--------------------------------------------------------------------------------

108669

  

Scottsbluff Dialysis Center

  

3812 Avenue B.

  

Scottsbluff

  

NE

  

69361

208876

  

DaVita Chinle Dialysis Facility

  

U.S. Highway 191, Po Box 897

  

Chinle

  

AZ

  

86503

208878

  

DaVita of Sterling Dialysis Center

  

46396 Benedict Drive, Suite 100

  

Sterling

  

VA

  

20164

208880

  

Continental Dialysis Center—Manassas

  

8409 Dorsey Circle, Suite 101

  

Manassas

  

VA

  

20110

208881

  

DaVita Desert Mountain Dialysis

  

9220 East Mountainview Road, Suite 105

  

Scottsdale

  

AZ

  

85258

208882

  

DaVita Los Angeles Dialysis Center

  

2250 South Western Avenue, Suite 100

  

Los Angeles

  

CA

  

90018

208885

  

DaVita Monterey Park Dialysis Center, Inc.

  

2560 Corporate Place, Building D, Suites 100-101

  

Monterey Park

  

CA

  

91754

208891

  

DaVita—Lawrenceburg Dialysis

  

555 Eads Parkway, Suite 200

  

Lawrenceburg

  

IN

  

47025

208894

  

Renal Treatment Center—Madison

  

220 Clifty Drive Unit K

  

Madison

  

IN

  

47250

208970

  

DaVita Hayward Dialysis Center

  

22477 Maple Court

  

Hayward

  

CA

  

94541

208978

  

Renal Treatment Center of Fort Valley

  

557 North Camelia Boulevard

  

Fort Valley

  

GA

  

31030

208991

  

DaVita Midtown Atlanta

  

121 Linden Avenue

  

Atlanta

  

GA

  

30308

209042

  

Walnut Creek Dialysis Center

  

108 La Casa Via, Suites 100 And 106

  

Walnut Creek

  

CA

  

94598

209049

  

Platte Place Dialysis, A Total Renal Care Facility

  

2361 East Platte Place

  

Colorado Springs

  

CO

  

80909

209050

  

DaVita—Thornton Dialysis Center

  

8800 Fox Drive

  

Thornton

  

CO

  

80260

209089

  

Mid-Town Macon Dialysis

  

657 Hemlock Street, Suite 100

  

Macon

  

GA

  

31201

209125

  

DaVita Dba: Southfield Dialysis Center

  

23077 Greenfield Road, Suite 104

  

Southfield

  

MI

  

48075

209127

  

North Oakland Dialysis Facility

  

450 North Telegraph

  

Pontiac

  

MI

  

48341

209334

  

Bay Area Dialysis Center, Inc.

  

1101 9th Street North

  

St. Petersburg

  

FL

  

33701

209338

  

New Port Richey Kidney Center

  

4807 Grand Boulevard

  

New Port Richey

  

FL

  

34652

209343

  

Hernando Kidney Center

  

2985-A Landover Boulevard

  

Spring Hill

  

FL

  

34608

209346

  

DaVita—Pompano Beach Artificial Kidney Center

  

1311 East Atlantic Boulevard

  

Pompano Beach

  

FL

  

33060

209351

  

Fort Lauderdale Renal Associates, Inc.

  

6264 North Federal Highway

  

Fort Lauderdale

  

FL

  

33308

209406

  

Mid-Columbia Kidney Center

  

117 South 3rd Avenue

  

Pasco

  

WA

  

99301

209425

  

Continental Dialysis Center—Springfield Trc

  

8350a Traford Lane

  

Springfield

  

VA

  

22152

209426

  

East End Dialysis Center of Total Renal Care, Inc.

  

2201 East Main Street, Suite 100

  

Richmond

  

VA

  

23223

209439

  

Continental Dialysis Center—Woodbridge Dialysis

  

2751 Killarney Drive

  

Woodbridge

  

VA

  

22192

209507

  

Total Renal Care—Bedford Dba: Heb Dialysis Center

  

1401 Brown Trail, Suite A

  

Bedford

  

TX

  

76022

209518

  

DaVita Dialysis

  

5610 Almeda Road

  

Houston

  

TX

  

77004

209519

  

DaVita—Southwest San Antonio Dialysis

  

7515 Barlite Boulevard

  

San Antonio

  

TX

  

78224

209520

  

Total Renal Care

  

1211 East Commerce

  

San Antonio

  

TX

  

78205

209523

  

Total Renal Care—Victoria

  

1405 Victoria Station Drive

  

Victoria

  

TX

  

77901

209524

  

Fourth Street Dialysis

  

3101b North 4th Street

  

Longview

  

TX

  

75605

209751

  

Total Renal Care, Dba: Camp Hill Dialysis Center

  

425 North 21st Street, Plaza 21, First Floor

  

Camp Hill

  

PA

  

17011

209754

  

Franklin Dialysis Center

  

Garfield Duncan Building, 700 Spruce Street

  

Philadelphia

  

PA

  

19106

209763

  

Total Renal Care—Exton

  

710 Springdale Drive

  

Exton

  

PA

  

19341

209776

  

Renal Treatment Center—Upland

  

1 Medical Boulevard, Professional Office Building Ii, Suite 120

  

Upland

  

PA

  

19013

209915

  

Southeastern Dialysis Center

  

608 Pecan Lane

  

Whiteville

  

NC

  

28472

209925

  

Southeastern Dialysis of Wilmington

  

2215 Yaupon Drive

  

Wilmington

  

NC

  

28401

209929

  

Asheville Kidney Center for Dialysis—A Total Renal Care Facility

  

10 Mcdowell Street

  

Asheville

  

NC

  

28801

209953

  

Richmond Kidney Center

  

1366 Victory Boulevard

  

Staten Island

  

NY

  

10301

209962

  

South Brooklyn Nephrology Center, Inc.

  

3915 Avenue V.

  

Brooklyn

  

NY

  

11234

209970

  

South Bronx Kidney Center

  

1940 Webster Avenue

  

Bronx

  

NY

  

10457

210054

  

DaVita—Four Corners Dialysis Center

  

815/817 West Broadway

  

Farmington

  

NM

  

87401

 

17



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

ACIS

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

  

Zip

--------------------------------------------------------------------------------

210097

  

DaVita—Las Vegas Dialysis Center

  

3100 West Charleston, Suite 100

  

Las Vegas

  

NV

  

89102

210134

  

Renal Treatment Center—St. Louis

  

2610 Clark Avenue

  

St. Louis

  

MO

  

63103

210178

  

DaVita Burnsville Dialysis

  

303 East Nicollet, Suite 363

  

Burnsville

  

MN

  

55337

210179

  

DaVita Coon Rapids Dialysis

  

3960 Coon Rapids Boulevard, Suite 309

  

Coon Rapids

  

MN

  

55433

210198

  

Minneapolis Dialysis Center of DaVita

  

825 South 8th Street, Suite Sl42

  

Minneapolis

  

MN

  

55404

210271

  

Total Renal Care—Northwest Baltimore Mount Washington

  

1340 Smith Avenue

  

Baltimore

  

MD

  

21209

210276

  

Downtown Dialysis Center

  

821 North Eutaw Street, Suite 401

  

Baltimore

  

MD

  

21201

210278

  

Total Renal Treatment—Berlin Dialysis Center

  

314 Franklin Avenue, Suite 306 Berlin Professional Center

  

Berlin

  

MD

  

21811

210286

  

DaVita Easton Dialysis

  

402 Marvel Court

  

Easton

  

MD

  

21601

210287

  

DaVita Rockville

  

14915 Broschart Road, Suite 100

  

Rockville

  

MD

  

20850

210335

  

DaVita—Tri-Parish Chronic Renal Center

  

2345 St. Claude Avenue

  

New Orleans

  

LA

  

70117

210350

  

DaVita—Westbank Chronic Renal Center

  

4422 General Meyer Avenue, Suite 103

  

New Orleans

  

LA

  

70131

210359

  

DaVita New Orleans

  

4528 Freret Street

  

New Orleans

  

LA

  

70115

210381

  

Woodland Dialysis Center

  

912 Woodland Drive

  

Elizabethtown

  

KY

  

42701

210397

  

DaVita—Wichita Dialysis

  

909 North Topeka

  

Wichita

  

KS

  

67214

210423

  

Batesville Dialysis Center

  

232 State Road 129 North

  

Batesville

  

IN

  

47006

210453

  

Granite City Dialysis—Total Renal Care

  

1300 Neidringhaus Avenue

  

Granite City

  

IL

  

62040

210456

  

DaVita Logan Square Dialysis Services, Inc.

  

2659 North Milwaukee Avenue

  

Chicago

  

IL

  

60647

210461

  

Total Renal Care—Hyde Park Kidney Center

  

1437-39 East 53rd Street

  

Chicago

  

IL

  

60615

210462

  

Lincoln Park Dialysis Services—Total Renal Care

  

3157 North Lincoln Avenue

  

Chicago

  

IL

  

60657

210528

  

Elberton Dialysis Facility, Incorporated

  

325 North Mcintosh Street

  

Elberton

  

GA

  

30635

210530

  

DaVita of Vidalia

  

1806 Edwina Drive

  

Vidalia

  

GA

  

30474

210544

  

DaVita Griffin Dialysis Center

  

731 South 8th Street

  

Griffin

  

GA

  

30224

210546

  

DaVita Washington Dialysis Center

  

154 Washington Plaza

  

Washington

  

GA

  

30673

210549

  

DaVita—Southwest Atlanta Nephrology

  

3620 Martin Luther King Drive

  

Atlanta

  

GA

  

30331

210555

  

DaVita Jonesboro

  

118 Stockbridge Road

  

Jonesboro

  

GA

  

30236

210588

  

The Center for Kidney Disease

  

1190 Northwest 95th Street, Suite 208

  

Miami

  

FL

  

33150

210593

  

Lejeune Dialysis Center, Inc.

  

4338 Northwest 7th Street

  

Miami

  

FL

  

33126

210604

  

Delray Artificial Kidney Center

  

16244 South Military Trail, Suite 110

  

Delray Beach

  

FL

  

33484

210608

  

Bayonet Point—Hudson Kidney Center

  

14144 Nephron Lane

  

Hudson

  

FL

  

34667

210621

  

DaVita—Port Charlotte Artificial Kidney Center

  

4300 Kings Highway, Suite 406, Box D17

  

Port Charlotte

  

FL

  

33980

210635

  

Interamerican Dialysis Institute, Inc.

  

7815 Coral Way, Suite 119

  

Miami

  

FL

  

33155

210645

  

Boca Raton Artificial Kidney Center

  

998 Northwest 9th Court

  

Boca Raton

  

FL

  

33486

210651

  

DaVita—Panama City Dialysis

  

615 Highway 231

  

Panama City

  

FL

  

32405

210655

  

Dialysis Associates of the Palm Beaches, Inc.

  

2611 Poinsettia Avenue

  

West Palm Beach

  

FL

  

33407

210661

  

South Broward Artificial Kidney Center

  

4401 Hollywood Boulevard

  

Hollywood

  

FL

  

33021

210684

  

DaVita—Grant Park Dialysis

  

5000 Burroughs Avenue, Northeast

  

Washington

  

DC

  

20019

210723

  

DaVita Pikes Peak Dialysis Center

  

2120 East La Salle Street

  

Colorado Springs

  

CO

  

80909

210725

  

DaVita Lakewood Dialysis Center

  

1750 North Pierce Street, Suite B.

  

Lakewood

  

CO

  

80214

210738

  

United Dialysis Center

  

2880 Atlantic Avenue, Suite 230

  

Long Beach

  

CA

  

90806

210748

  

Antelope Dialysis Center, Dba: Total Renal Care—Antelope Clinic

  

6406 Tupelo Drive, Suite A

  

Citrus Heights

  

CA

  

95621

210750

  

DaVita—Corona Dialysis Center

  

1820 Fullerton Avenue, Suite 180

  

Corona

  

CA

  

92881

210754

  

DaVita Palm Desert Dialysis Center, Inc.

  

41-501 Corporate Way

  

Palm Desert

  

CA

  

92260

210757

  

DaVita Garey Dialysis Center

  

1880 North Garey Avenue

  

Pomona

  

CA

  

91767

210759

  

DaVita—Paramount Dialysis Center

  

8319 Alondra Boulevard

  

Paramount

  

CA

  

90723

210764

  

Satellite Dialysis Centers, Inc.

  

1729 North Olive Avenue, Suite 9

  

Turlock

  

CA

  

95382

210776

  

DaVita Pacific Coast Dialysis Center

  

1416 Centinela Avenue

  

Inglewood

  

CA

  

90302

210779

  

DaVita Wilshire Dialysis Center

  

1212 Wilshire Boulevard

  

Los Angeles

  

CA

  

90017

210780

  

Satellite Dialysis Centers, Inc.

  

1255 North Dutton Avenue, Park Center 2

  

Santa Rosa

  

CA

  

95401

210781

  

Satellite Dialysis Centers, Inc.

  

40 Pennylane, Suite 1

  

Watsonville

  

CA

  

95076

210790

  

DaVita Hemet Dialysis Center

  

1330 South State Street, Suite B.

  

San Jacinto

  

CA

  

92583

 

18



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

ACIS

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

  

Zip

--------------------------------------------------------------------------------

210796

  

DaVita—Eaton Canyon Dialysis Center

  

2551 East Washington Boulevard

  

Pasadena

  

CA

  

91107

210799

  

DaVita—Piedmont Dialysis

  

2710 Telegraph Avenue

  

Oakland

  

CA

  

94612

210800

  

Satellite Dialysis Centers, Inc.

  

136 East Columbia Way

  

Sonora

  

CA

  

95370

210805

  

Manzanita Dialysis Center, Dba: Total Renal Care—Manzanita

  

5120 Manzanita Avenue, Suites 140 And 160

  

Carmichael

  

CA

  

95608

210806

  

Salinas Valley Dialysis Services, Inc.

  

955 Blanco Circle, Suite C

  

Salinas

  

CA

  

93901

210808

  

Satellite Dialysis Centers, Inc.

  

393 Blossom Hill Road, Suite 110

  

San Jose

  

CA

  

95123

210809

  

DaVita—Beverly Hills Dialysis Center

  

8762 West Pico Boulevard

  

Los Angeles

  

CA

  

90035

210815

  

DaVita Whittier Dialysis Center

  

10155 Colima Road

  

Whittier

  

CA

  

90603

210827

  

Covina Dialysis Center

  

1547 West Garvey Avenue

  

West Covina

  

CA

  

91791

210833

  

Downey Dialysis Center

  

8630 Florence Avenue

  

Downey

  

CA

  

90240

210835

  

Satellite Dialysis Centers, Inc.

  

2121 Alexian Drive

  

San Jose

  

CA

  

95116

210838

  

South Sacramento Dialysis Center, Dba: Total Renal Care—South Sacramento

  

7000 Franklin Boulevard, Suite 880

  

Sacramento

  

CA

  

95823

210843

  

DaVita Garfield Hemodialysis Center

  

118 Hilliard Avenue

  

Monterey Park

  

CA

  

91754

210844

  

Yuba City Dialysis Center, Dba: Total Renal Care—Yuba City

  

1007 Live Oak Boulevard, Suite B-4

  

Yuba City

  

CA

  

95991

210851

  

Satellite Dialysis

  

2128 Soquel Avenue

  

Santa Cruz

  

CA

  

95062

210852

  

Valley Dialysis Center

  

16149 Hart Street

  

Van Nuys

  

CA

  

91406

210853

  

Chico Dialysis Center, Dba: Total Renal Care—Chico

  

530 Cohasset Road

  

Chico

  

CA

  

95926

210855

  

Satellite Dialysis Centers, Inc.

  

1410 Marshall Street

  

Redwood City

  

CA

  

94063

210867

  

DaVita Lakewood Dialysis Center

  

4645 Silva Street

  

Lakewood

  

CA

  

90712

210872

  

Riverside Dialysis Center

  

4361 Latham Street, Suite 100

  

Riverside

  

CA

  

92501

210873

  

Satellite Dialysis Centers, Inc.

  

1329 Spanos Court, Building D

  

Modesto

  

CA

  

95355

210874

  

DaVita University Dialysis Center

  

300 University Avenue, Suite 103

  

Sacramento

  

CA

  

95825

210876

  

Redding Dialysis Center, Dba: Total Renal Care—Redding

  

1876 Park Marina Drive

  

Redding

  

CA

  

96001

210878

  

Satellite Dialysis Larkspur #771

  

565 Sir Francis Drake Boulevard

  

Greenbrae

  

CA

  

94904

210889

  

Satellite Dialysis Centers, Inc.

  

1175 Saratoga Avenue, Suite 14

  

San Jose

  

CA

  

95129

210893

  

Community Hemodialysis Unit of San Francisco

  

1800 Haight Street

  

San Francisco

  

CA

  

94117

210897

  

Kidney Dialysis Care Units

  

3600 East Martin Luther King, Junior Boulevard

  

Lynwood

  

CA

  

90262

210978

  

Tuba City Dialysis

  

500 Edgewater Drive

  

Tuba City

  

AZ

  

86045

210979

  

Total Renal Care, Dba: Scottsdale Dialysis Center

  

7321 East Osborn Drive

  

Scottsdale

  

AZ

  

85251

211005

  

Phenix City Dialysis Center

  

1900 Opelika Road

  

Phenix City

  

AL

  

36867

213230

  

Placerville Dialysis Center, Dba: Total Renal Care—Placerville

  

3964 Missouri Flat Road, Suite J.

  

Placerville

  

CA

  

95667

213248

  

Total Renal Care—Carroll County Dialysis Facility

  

412 Malcolm Drive, Suite 310

  

Westminster

  

MD

  

21157

213260

  

DaVita—Boulder Dialysis Center

  

2880 Folsom Street, Suite 110

  

Boulder

  

CO

  

80304

213274

  

DaVita—Arden Hills Dialysis

  

3900 Northwoods Drive, Suite 110

  

Arden Hills

  

MN

  

55112

213279

  

Total Renal Care—Crystal City Dialysis

  

Highway 61 South And I. 55

  

Crystal City

  

MO

  

63019

213287

  

DaVita—Bluff City Dialysis

  

2400 Lucy Lee Parkway, Suite E.

  

Poplar Bluff

  

MO

  

63901

213288

  

Mount Dora Dialysis

  

2744 West Old Highway 441

  

Mount Dora

  

FL

  

32757

213290

  

Venture Dialysis Center, Inc.

  

16855 Northeast 2nd Avenue, Suite 205

  

North Miami Beach

  

FL

  

33162

213295

  

North Palm Beach Dialysis Center, Inc.

  

3375 Burns Road, Suite 101

  

Palm Beach Gardens

  

FL

  

33410

213305

  

Total Renal Care—Tamarac Artificial Kidney Center

  

7140-48 West Mcnab Road

  

Tamarac

  

FL

  

33321

213319

  

DaVita—Nephrology Center of Augusta, Inc.

  

1238 D’Antignac Street

  

Augusta

  

GA

  

30901

213323

  

Renal Treatment Center—Columbus

  

6228 Bradley Park Drive, Suite B.

  

Columbus

  

GA

  

31904

213324

  

Dialysis Care of Mecklenburg

  

3515 Latrobe Drive

  

Charlotte

  

NC

  

28211

213327

  

Dialysis Care of Rockingham County

  

251 West King’S Highway

  

Eden

  

NC

  

27288

213331

  

Dialysis Care of Richmond

  

Highway 177 South, Behind Britthaven

  

Hamlet

  

NC

  

28345

213339

  

DaVita Milledgeville

  

400 South Wayne Street

  

Milledgeville

  

GA

  

31061

 

19



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

ACIS

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

  

Zip

--------------------------------------------------------------------------------

213343

  

Dialysis Care of Moore

  

#16 Regional Drive, Suite 1-4

  

Pinehurst

  

NC

  

28374

213347

  

Dialysis Care of Rowan

  

1406 B. West Innes Street

  

Salisbury

  

NC

  

28144

213362

  

Lake County Dialysis

  

918 South Milwaukee

  

Libertyville

  

IL

  

60048

213366

  

Total Renal Care Olympia Fields

  

4557b West Lincoln Highway

  

Matteson

  

IL

  

60443

213376

  

Total Renal Care—Lincolnland

  

1112 Centre West Drive

  

Springfield

  

IL

  

62704

213391

  

Garden City Dialysis Center of Total Renal Care

  

310 East Walnut

  

Garden City

  

KS

  

67846

213393

  

Total Renal Care—Independence Dialysis

  

801 West Myrtle

  

Independence

  

KS

  

67301

213398

  

Taylor County Dialysis Facility

  

101 Kingswood Drive

  

Campbellsville

  

KY

  

42718

213410

  

DaVita—Midwest City

  

2801 Park Lawn Drive, Suite 304

  

Midwest City

  

OK

  

73110

213426

  

St. Charles Dialysis Unit

  

3600 Prytania Street, Suite 83

  

New Orleans

  

LA

  

70115

213433

  

Slidell Kidney Care

  

1150 Robert Boulevard, Suite 240

  

Slidell

  

LA

  

70458

213451

  

DaVita—Shawnee Dialysis Center

  

2508 North Harrison Avenue

  

Shawnee

  

OK

  

74804

213471

  

DaVita—Marshall Dialysis

  

1301 South Washington

  

Marshall

  

TX

  

75670

213484

  

Total Renal Care—Northwest San Antonio

  

8132 Fredericksburg Road

  

San Antonio

  

TX

  

78229

213496

  

Upstate Dialysis Center, Inc.

  

308 Mills Avenue

  

Greenville

  

SC

  

29605

213498

  

Greer Kidney Center, Inc.

  

211 Village Drive

  

Greer

  

SC

  

29651

213504

  

Meherrin Dialysis Center, Inc.

  

201-A Weaver Avenue

  

Emporia

  

VA

  

23847

213540

  

Edina Dialysis of Total Renal Care

  

6550 York Avenue South, Suite 100

  

Edina

  

MN

  

55435

213542

  

Marshall Dialysis of Total Renal Care

  

300 South Bruce Street

  

Marshall

  

MN

  

56258

213544

  

Red Wing Dialysis DaVita

  

1407 West 4th Street

  

Red Wing

  

MN

  

55066

213547

  

St. Croix Falls Dialysis—Total Renal Care

  

744 Louisiana East

  

St. Croix Falls

  

WI

  

54024

213560

  

Southeastern Dialysis Center, Inc.

  

14 Office Park Drive

  

Jacksonville

  

NC

  

28546

213561

  

Southeastern Dialysis of Kenansville

  

305 Beasley Street

  

Kenansville

  

NC

  

28349

213570

  

Georgetown On the Potomac Dialysis Center

  

3223 K Street Northwest, Suite 110

  

Washington

  

DC

  

20007

213582

  

Gulf Coast Dialysis, Inc.

  

3300 Tamiami Trail, Suite 101a

  

Port Charlotte

  

FL

  

33952

213674

  

Bertha Sirk Dialysis Center, Inc.

  

5820 York Road, Suite 10

  

Baltimore

  

MD

  

21212

213722

  

DaVita—Bhs Dialysis Services

  

1255 East 3900 South

  

Salt Lake City

  

UT

  

84124

213723

  

Alhambra Dialysis Center, Dba: Total Renal Care—Alhambra

  

1315 Alhambra Boulevard, Suite 100

  

Sacramento

  

CA

  

95816

213727

  

DaVita St. Paul Dialysis

  

555 Park Street, Suite 180

  

St. Paul

  

MN

  

55103

213728

  

Regional Kidney Disease Program of Total Renal Care, Dba: West St. Paul Dialysis

  

1555 Livingston

  

West St. Paul

  

MN

  

55118

213742

  

DaVita—Northwest Bethany

  

7800 Northwest 23rd Street, Suite A

  

Bethany

  

OK

  

73008

213749

  

Sylva Dialysis Center

  

655 Asheville Highway

  

Sylva

  

NC

  

28779

213820

  

DaVita—University Park Dialysis Center

  

3986 South Figueroa Street

  

Los Angeles

  

CA

  

90037

216245

  

DaVita Norwalk Dialysis Center

  

12375 East Imperial Highway

  

Norwalk

  

CA

  

90650

216247

  

DaVita—Cincinnati

  

815 Eastgate Boulevard South

  

Cincinnati

  

OH

  

45245

216368

  

DaVita Lufkin Dialysis

  

509 Chestnut Village

  

Lufkin

  

TX

  

75901

216792

  

DaVita Cass Lake Dialysis

  

602 Grand Utley Street

  

Cass Lake

  

MN

  

56633

216796

  

Rosebud Dialysis of DaVita

  

1 Soldier Creek Road

  

Rosebud

  

SD

  

57570

217091

  

DaVita Greater El Monte Dialysis Center

  

1938 Tyler Avenue, Suite J-168

  

El Monte

  

CA

  

91733

217182

  

DaVita—Provo

  

1134 North 500 West

  

Provo

  

UT

  

84604

218763

  

DaVita—Gary

  

4802 Broadway

  

Gary

  

IN

  

46408

218764

  

DaVita—Hammond

  

222 Douglas Street

  

Hammond

  

IN

  

46320

219028

  

Northwest Kidney Center, Llp

  

11029 Northwest Freeway

  

Houston

  

TX

  

77092

219160

  

Southeastern Dialysis Center, Inc.

  

704 South Dickerson

  

Burgaw

  

NC

  

28425

219611

  

Complete Dialysis Care, Inc.

  

7850 West Sample Road

  

Coral Springs

  

FL

  

33065

219739

  

Piedmont Dialysis Center

  

2285 Peachtree Road, Suite 200

  

Atlanta

  

GA

  

30309

219743

  

DaVita—Doctors Dialysis Center of East Los Angeles

  

4036 East Whittier Boulevard, Suite 100

  

Los Angeles

  

CA

  

90023

219857

  

DaVita—Peralta Renal Center

  

450 30th Street

  

Oakland

  

CA

  

94609

219952

  

Continental Dialysis Center—Alexandria

  

5999 Stevenson Avenue, Suite 100

  

Alexandria

  

VA

  

22304

219968

  

Total Renal Care—Cape May Courthouse

  

144 Magnolia Drive

  

Cape May Courthouse

  

NJ

  

08210

 

20



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

ACIS

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

  

Zip

--------------------------------------------------------------------------------

220161

  

Baltimore County Dialysis Facility (Mason-Dixon Dialysis Facility)

  

9635a Liberty Road

  

Randallstown

  

MD

  

21133

220477

  

Life Care Dialysis Center

  

221 West 61st Street

  

New York

  

NY

  

10023

220649

  

DaVita—Hopewell Dialysis

  

301 West Broadway

  

Hopewell

  

VA

  

23860

221169

  

Catskill Dialysis and Renal Disease Center

  

Route 42 And Lloyd Lane

  

Monticello

  

NY

  

12701

221297

  

DaVita—Miami Lakes Artifical Kidney Center

  

14600 60th Avenue Northwest

  

Miami Lakes

  

FL

  

33014

221360

  

Waterloo Dialysis Center

  

4200 North Lamar Street, Suite 100

  

Austin

  

TX

  

78756

221633

  

Total Renal Care—Kingwood

  

2300 Green Oaks, Suite 500

  

Kingwood

  

TX

  

77339

221765

  

Renal Care of Buffalo, Inc.

  

550 Orchard Park Road, Suite B104

  

Buffalo

  

NY

  

14224

221767

  

Faribault Dialysis of Total Renal Care

  

201 South Lyndale Avenue

  

Faribault

  

MN

  

55021

221850

  

Hope Again Dialysis

  

1207 State Route V.V.

  

Kennett

  

MO

  

63857

221965

  

Ocean Garden Dialysis Center

  

1738 Ocean Avenue

  

San Francisco

  

CA

  

94112

221973

  

Satellite Home Care Llc—Modesto

  

1208 Floyd Avenue

  

Modesto

  

CA

  

95350

221981

  

DaVita—Duncan Dialysis

  

2645 West Elk

  

Duncan

  

OK

  

73533

221999

  

Dialysis Care of Anson County

  

923 East Caswell Street

  

Wadesboro

  

NC

  

28170

223140

  

DaVita—Altus Dialysis Center

  

205 South Park Lane, Suite 130

  

Altus

  

OK

  

73521

223253

  

Total Renal Care—Wilmington Dialysis

  

700 Lea Boulevard, Suite G2

  

Wilmington

  

DE

  

19802

223507

  

DaVita—East Bay Peritoneal Dialysis

  

13939 East 14th Street, Suite 110

  

San Leandro

  

CA

  

94578

223774

  

DaVita—North Las Vegas

  

2300 Mcdaniel Street

  

North Las Vegas

  

NV

  

89030

224112

  

Total Renal Care—Northeast Philadelphia

  

518 Knorr Street

  

Philadelphia

  

PA

  

19111

224113

  

South Philadelphia Dialysis Center

  

109 Dickinson Street

  

Philadelphia

  

PA

  

19147

224329

  

Central City Dialysis Center

  

1300 Murchison Street, Suite 320

  

El Paso

  

TX

  

79902

224349

  

DaVita Dialysis Center of Middle Georgia

  

747 Second Street

  

Macon

  

GA

  

31201

224554

  

Renal Treatment Center—East St. Louis

  

129 North Eighth Street 3rd Floor

  

East St. Louis

  

IL

  

62201

224565

  

DaVita—East Wichita Dialysis

  

320 North Hillside

  

Wichita

  

KS

  

67214

225103

  

Total Renal Care Dba: Lincoln Park Capd

  

3929 North Central, Suite 1

  

Chicago

  

IL

  

60634

225471

  

DaVita—Winter Haven

  

400 Security Square

  

Winter Haven

  

FL

  

33880

225512

  

Honesdale Dialysis Center—A Total Renal Care Facility

  

Maple Avenue—Route 6—Sturbridge Mall

  

Honesdale

  

PA

  

18431

225679

  

Greenspring Dialysis Center, Inc.

  

3825 Greenspring Avenue

  

Baltimore

  

MD

  

21211

225731

  

DaVita—Stillwater Dialysis Center

  

406 East Hall Of Fame Avenue, Suite 300

  

Stillwater

  

OK

  

74075

225777

  

Federal Way Community Dialysis Center

  

1109 South 348th Street

  

Federal Way

  

WA

  

98003

225836

  

Gettysburg Dialysis

  

26 Springs Avenue, Suite C

  

Gettysburg

  

PA

  

17325

225939

  

Renal Treatment Centers—Palmerton

  

185-C Delaware Avenue

  

Palmerton

  

PA

  

18071

226257

  

DaVita—Temecula Dialysis

  

40945 County Center Drive, Suite G.

  

Temecula

  

CA

  

92591

226385

  

Flamingo Park Kidney Center

  

901 East 10th Avenue

  

Hialeah

  

FL

  

33010

226403

  

Nephrology Center of Waynesboro

  

163 South Liberty Street

  

Waynesboro

  

GA

  

30830

226418

  

Nephrology Center of Statesboro

  

4b College Plaza

  

Statesboro

  

GA

  

30458

226421

  

Devita—Denison

  

1220 Reba Mcentire Lane

  

Denison

  

TX

  

75020

226683

  

DaVita Hendersonville Dialysis Center

  

500 Beverly Hanks Center, Highway 25 North

  

Hendersonville

  

NC

  

28792

226735

  

DaVita—Omni

  

9350 Kirby, Suite 110

  

Houston

  

TX

  

77054

226754

  

DaVita—Mission Dialysis of El Cajon

  

858 Fletcher Parkway

  

El Cajon

  

CA

  

92020

226851

  

Dialysis of Reading

  

2201 Dengler Street

  

Reading

  

PA

  

19606

226979

  

Total Renal Care—Vacaville

  

1241 Alamo Drive, Suite 7

  

Vacaville

  

CA

  

95687

226982

  

DaVita—Fairfield Dialysis Center

  

604 Empire Street

  

Fairfield

  

CA

  

94533

226987

  

Total Renal Care—Lakeport

  

804 11th Street

  

Lakeport

  

CA

  

95453

226989

  

DaVita—Napa Dialysis Center

  

3900—C Bel Aire Plaza

  

Napa

  

CA

  

94558

227012

  

DaVita—Mountain Vista Dialysis Center

  

401 B. East Highland Avenue

  

San Bernardino

  

CA

  

92404

227022

  

Dialysis Care of Rutherford County

  

226 Commercial Drive

  

Forest City

  

NC

  

28043

227112

  

DaVita—Norman

  

1818 West Lindsey, B. 104

  

Norman

  

OK

  

73069

227123

  

Marianna Dialysis

  

4319 Lafayette

  

Marianna

  

FL

  

32446

227124

  

South County Dialysis

  

7800 Arroyo Circle

  

Gilroy

  

CA

  

95020

227252

  

DaVita—Sunrise Dialysis Center, Inc.

  

13039 Hawthorne Boulevard

  

Hawthorne

  

CA

  

90250

227267

  

DaVita—Claremore Dialysis Center

  

202 East Blue Starr Drive

  

Claremore

  

OK

  

74017

227272

  

DaVita—Tahlequah Dialysis Center

  

228 North Bliss Avenue

  

Tahlequah

  

OK

  

74464

227277

  

DaVita—Broken Arrow Dialysis Center

  

601 South Aspen Avenue

  

Broken Arrow

  

OK

  

74012

 

21



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

ACIS

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

  

Zip

--------------------------------------------------------------------------------

227279

  

DaVita—Tulsa

  

4436 South Harvard

  

Tulsa

  

OK

  

74135

227310

  

DaVita Valley View Dialysis

  

26900 Cactus Avenue

  

Moreno Valley

  

CA

  

92555

227449

  

Burlington Dialysis Center

  

873 Heather Road

  

Burlington

  

NC

  

27215

227497

  

DaVita—San Leandro

  

198 East 14th Street

  

San Leandro

  

CA

  

94577

227605

  

DaVita—Valparaiso

  

606 Lincolnway

  

Valparaiso

  

IN

  

46383

227684

  

Livingston Dialysis Center

  

203 North Houston Street

  

Livingston

  

TX

  

77351

227863

  

DaVita—Dialysis Care of Franklin County

  

1706 North Carolina Highway 39 North

  

Louisburg

  

NC

  

27549

227906

  

Total Renal Care Union City Dialysis Center

  

32930 Alvarado Niles Road, Suite 300

  

Union City

  

CA

  

94587

227908

  

Total Renal Care—Pleasanton, Aka: Pleasanton Dialysis Center

  

5720 Stoneridge Mall Road, Suites 140 And 160

  

Pleasanton

  

CA

  

94588

227954

  

Maplewood Dialysis DaVita

  

2785 White Bear Avenue

  

Maplewood

  

MN

  

55109

227956

  

DaVita Deerfield Beach

  

1983 West Hillsboro Boulevard

  

Deerfield Beach

  

FL

  

33442

227976

  

Montevideo Dialysis DaVita

  

824 North 11th Street

  

Montevideo

  

MN

  

56265

228000

  

DaVita—Oklahoma City

  

4140 West Memorial Road, Suite 107

  

Oklahoma City

  

OK

  

73120

228033

  

DaVita—Santa Ana Dialysis

  

1820 East Deere Avenue

  

Santa Ana

  

CA

  

92705

228035

  

DaVita Brea Dialysis Center

  

595 Tamarack Avenue, Suite A

  

Brea

  

CA

  

92821

228047

  

Total Renal Care—Howell

  

3502 Route 9 South, Howell Heritage Plaza

  

Howell

  

NJ

  

07731

228191

  

North Houston Kidney Center, L.L.P

  

380 West Little York

  

Houston

  

TX

  

77076

228218

  

Renal Treatment Center—East Macon

  

750 Baconsfield Drive, Suite 103

  

Macon

  

GA

  

31211

228252

  

Dialysis Care of Edgecombe County

  

3206 Western Boulevard

  

Tarboro

  

NC

  

27886

228544

  

Total Renal Care—North Houston

  

129 Little York

  

Houston

  

TX

  

77076

228587

  

DaVita—Leesburg Dialysis

  

801 East Dixie Avenue, Suite 108-A

  

Leesburg

  

FL

  

34748

228591

  

Norfolk Dialysis Center—A Total Renal Care Facility

  

962 Norfolk Square

  

Norfolk

  

VA

  

23502

228652

  

Pd Central

  

1401 North 24th Street, Suite 2

  

Phoenix

  

AZ

  

85008

228659

  

Total Renal Care—Chesapeake

  

1400 Crossways Boulevard, Crossways Ii, Suite 106

  

Chesapeake

  

VA

  

23320

228667

  

DaVita Newport News Dialysis

  

700 Newmarket Square

  

Newport News

  

VA

  

23605

228696

  

DaVita—Aurora Dialysis

  

1411 South Potomac, Suite 100

  

Aurora

  

CO

  

80012

228697

  

DaVita—Westminster Dialysis Center

  

9053 Harland Street, Unit 90

  

Westminster

  

CO

  

80030

228704

  

Lonestar Dialysis Center

  

8560 Monroe Road

  

Houston

  

TX

  

77075

228756

  

DaVita—Denver Dialysis

  

1719 East 19th Avenue

  

Denver

  

CO

  

80218

228757

  

DaVita South Denver Dialysis

  

990 East Harvard Avenue

  

Denver

  

CO

  

80210

228768

  

DaVita—Littleton

  

209 West County Line Road

  

Littleton

  

CO

  

80129

228898

  

Redwood Falls Dialysis DaVita

  

100 Fallwood Road

  

Redwood Falls

  

MN

  

56283

228976

  

DaVita—Lodi Community Dialysis, Inc.

  

2415 West Vine Street, Suite 106

  

Lodi

  

CA

  

95242

229029

  

Mount Adams Kidney Center

  

512 2nd Avenue

  

Zillah

  

WA

  

98953

229034

  

DaVita—Buena Vista

  

347 Highway 41 North

  

Buena Vista

  

GA

  

31803

229074

  

Dialysis Care of Wayne County

  

2403 Wayne Memorial Drive

  

Goldsboro

  

NC

  

27530

229102

  

DaVita Macomb Kidney Center

  

11885 East 12 Mile Road, Suites 100a-100b

  

Warren

  

MI

  

48093

229111

  

DaVita—Sparks Dialysis

  

2345 East Prater Way, Suite 100

  

Sparks

  

NV

  

89434

229133

  

Total Renal Care—Venice

  

816 Pinebrook Road

  

Venice

  

FL

  

34292

229218

  

Total Renal Care—Virginia Beach

  

740 Independence Circle

  

Virginia Beach

  

VA

  

23455

229403

  

Dialysis Care of Hoke County

  

403 South Main Street

  

Raeford

  

NC

  

28376

229404

  

Dialysis Care of Montgomery County

  

318 North Main Street

  

Troy

  

NC

  

27371

229459

  

Southeastern Dialysis Center of Elizabethtown

  

101 Dialysis Drive

  

Elizabethtown

  

NC

  

28337

229618

  

Total Renal Care, Dba: Southeastern Dialysis Center of Shallotte

  

4740 Shallotte Avenue

  

Shallotte

  

NC

  

28470

229662

  

DaVita Moultrie Dialysis Center

  

2419 South Main Street

  

Moultrie

  

GA

  

31768

229685

  

Total Renal Care Dialysis East

  

7200 Gateway East, Suite B.

  

El Paso

  

TX

  

79915

229739

  

Sioux Falls Community Dialysis of DaVita

  

Mckennan Hospital, 800 East 21st Street, 4th Floor

  

Sioux Falls

  

SD

  

57105

229797

  

DaVita Premier Dialysis

  

7612 Atlantic Avenue

  

Cudahy

  

CA

  

90201

230041

  

Dialysis Specialists of Dallas, Dba: Elmbrook Kidney Center

  

7920 Elmbrook, Suite 108

  

Dallas

  

TX

  

75247

230061

  

DaVita Dialysis

  

611 Electric Avenue

  

Lewistown

  

PA

  

17044

 

22



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

ACIS

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

  

Zip

--------------------------------------------------------------------------------

230157

  

DaVita—Conroe Dialysis

  

500 Medical Center Boulevard, Suite 175

  

Conroe

  

TX

  

77304

230256

  

DaVita—Crescent City Dialysis

  

3909 Bienville Street, Suite 1b

  

New Orleans

  

LA

  

70119

230300

  

DaVita Kayenta Dialysis Facility

  

Highway 163, Po Box 217

  

Kayenta

  

AZ

  

86033

230340

  

Miami Beach Kidney Center

  

400 Arthur Godfrey Road, Suite 402

  

Miami Beach

  

FL

  

33140

230633

  

Port Chester Dialysis Unit

  

38 Bulkley Avenue

  

Port Chester

  

NY

  

10573

230685

  

Ocala Regional Kidney Center—West

  

9401 Southwest Highway 200, Building 600, Suite 601

  

Ocala

  

FL

  

34481

230708

  

Milford Dialysis Center—A Total Renal Care Facility

  

10 Buist Road, County Commerce Center

  

Milford

  

PA

  

18337

230792

  

DaVita Pine City Dialysis

  

129 East 6th Avenue

  

Pine City

  

MN

  

55063

230899

  

Total Renal Care—Bridgewater Dialysis Center

  

2121 Route 22 West

  

Bound Brook

  

NJ

  

08805

230900

  

Mitchell Community Dialysis of DaVita

  

525 North Foster

  

Mitchell

  

SD

  

57301

230911

  

El Milagro Dialysis Center

  

2800 South Interstate Highway 35 Iii Fountain Park Plaza, Suite 120

  

Austin

  

TX

  

78704

230926

  

Total Renal Care—North Philadelphia Dialysis Center

  

3409-3411 Germantown Avenue

  

Philadelphia

  

PA

  

19140

231099

  

DaVita—Elk City

  

1710 West 3rd Street, Suite 101

  

Elk City

  

OK

  

73644

231100

  

Renal Treatment Centers—Pocono

  

447 Office Plaza—100 Plaza Court, Suite B.

  

East Stroudsburg

  

PA

  

18301

231179

  

Renal Treatment Center—Lake Wales

  

1348 State Route 60 East

  

Lake Wales

  

FL

  

33853

231194

  

Total Renal Care—Houston Kidney Center, Cypress Station

  

221 H Fm 1960 West

  

Houston

  

TX

  

77090

231261

  

DaVita Dialysis West

  

1250 East Cliff Drive, Suite B.

  

El Paso

  

TX

  

79902

231283

  

DaVita Shiprock Dialysis Center

  

Us Highway 666 North, Po Box 2156

  

Shiprock

  

NM

  

87420

231288

  

DaVita—West Mount Houston Dialysis

  

2506 West Mount Houston Road, Suite A

  

Houston

  

TX

  

77038

231411

  

Gulf Breeze Dialysis

  

1121 Overcash Drive

  

Dunedin

  

FL

  

34698

231423

  

Ocala Regional Kidney Center—East

  

2870 Southeast 1st Avenue

  

Ocala

  

FL

  

34471

231460

  

DaVita Minnetonka Dialysis Unit

  

17809 Hutchins Drive

  

Minnetonka

  

MN

  

55345

231577

  

Potrero Hill Dialysis Center

  

1750 Cesar Chavez Street, Suite A

  

San Francisco

  

CA

  

94124

231579

  

DaVita Kenner Regional Dialysis Center

  

200 West Esplanade Avenue, Suite 100

  

Kenner

  

LA

  

70065

231673

  

DaVita—Mission Dialysis Center of San Diego

  

7007 Mission Gorge Road

  

San Diego

  

CA

  

92120

231710

  

DaVita Arvada Dialysis

  

9950 West 80th, Suite 25

  

Arvada

  

CO

  

80005

231721

  

Dialysis Care of Martin County

  

100 Medical Drive

  

Williamston

  

NC

  

27892

231824

  

New Center Dialysis, P.C.

  

3011 West Grand Boulevard, Suite 650

  

Detroit

  

MI

  

48202

231889

  

Sunrise Dialysis Center, Dba: Total Renal Care—Sunrise

  

2951 Sunrise Boulevard, Suite 145

  

Rancho Cordova

  

CA

  

95742

231977

  

Total Renal Care—Cleveland

  

600 East Houston Avenue, Suite 630

  

Cleveland

  

TX

  

77327

232013

  

Linden Dialysis

  

522 North Wood Avenue

  

Linden

  

NJ

  

07036

232027

  

Total Renal Care—Chestertown

  

100 Brown Street

  

Chestertown

  

MD

  

21620

232039

  

Delta-Sierra Dialysis Center—Total Renal Care

  

555 West Benjamin Holt Drive, Suite 200

  

Stockton

  

CA

  

95207

232130

  

Novi Kidney Center, P.C.

  

47250 West Ten Mile Road

  

Novi

  

MI

  

48374

232195

  

Riverdale Dialysis

  

170 West 233rd Street

  

Riverdale

  

NY

  

10463

232253

  

Riverside Dialysis DaVita

  

606 24th Avenue South, Suite 701

  

Minneapolis

  

MN

  

55454

232257

  

DaVita Doctors Dialysis Center of Montebello

  

1721 West Whittier Boulevard

  

Montebello

  

CA

  

90640

232258

  

DaVita Home Dialysis

  

825 South Eighth Street, Sl16

  

Minneapolis

  

MN

  

55404

232512

  

Lake Dialysis

  

221 North First Street

  

Leesburg

  

FL

  

34748

232606

  

Ihs—Bronx Dialysis Center

  

1615 Eastchester Road

  

Bronx

  

NY

  

10461

232647

  

Dialysis Center At St. Mary

  

1205 Langhorne-Newtown Road Asb First Floor

  

Langhorne

  

PA

  

19047

232653

  

Total Renal Care—Loma Vista

  

1382-A Lomaland

  

El Paso

  

TX

  

79935

232723

  

Pine Island Kidney Center

  

1871 North Pine Island Road

  

Plantation

  

FL

  

33322

232816

  

Renal Treatment Centers—Longview

  

425 North Fredonia, Suite 300

  

Longview

  

TX

  

75601

232987

  

Total Renal Care—Winfield

  

1315 East 4th Avenue

  

Winfield

  

KS

  

67156

233084

  

Total Renal Care—Tomball Dialysis

  

27720-A Tomball Parkway

  

Tomball

  

TX

  

77375

233105

  

Total Renal Care—Ghent Dialysis Center

  

901 Hampton Boulevard, Suite 200

  

Norfolk

  

VA

  

23507

233195

  

Dialysis Center of Middle Georgia

  

509 North Houston Road

  

Warner Robins

  

GA

  

31093

 

23



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

ACIS

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

  

Zip

--------------------------------------------------------------------------------

233257

  

Dialysis Center of Gonzales

  

428 St. Andrew Street

  

Gonzales

  

TX

  

78629

233407

  

DaVita—Forest Lake Dialysis Unit

  

1068 South Lake Street

  

Forest Lake

  

MN

  

55025

233509

  

DaVita—USC Kidney Center

  

2310 Alcazar Street

  

Los Angeles

  

CA

  

90089

233510

  

DaVita Hollywood Dialysis Center

  

5108 Sunset Boulevard

  

Los Angeles

  

CA

  

90027

233532

  

DaVita South San Antonio Dialysis

  

1313 Southeast Military Drive, Suite 111

  

San Antonio

  

TX

  

78214

233683

  

Total Renal Care At Union Plaza

  

810 First Street, Northeast, Suite 100

  

Washington

  

DC

  

20002

233712

  

Palmer Dialysis Center—A Total Renal Care Facility

  

30 Community Drive

  

Easton

  

PA

  

18045

233797

  

Crystal River Dialysis Center

  

7435 West Gulf To Lake Highway

  

Crystal River

  

FL

  

34429

233800

  

Total Renal Care—Mesa Vista Dialysis Facility

  

2400 North Oregon, Suite C

  

El Paso

  

TX

  

79902

234551

  

Lakewood Community Dialysis Center

  

5919 Lakewood Town Center Boulevard, Suite A

  

Lakewood

  

WA

  

98499

234651

  

Cyfair Dialysis Center

  

9110 Jones Road, Suite 110

  

Houston

  

TX

  

77065

234652

  

Katy Dialysis Center

  

22233 Katy Freeway

  

Katy

  

TX

  

77450

234653

  

Memorial Dialysis

  

10000 Old Katy Road, Suite 210b

  

Houston

  

TX

  

77055

234667

  

Sherman Dialysis Center

  

205 West Lamberth Road

  

Sherman

  

TX

  

75092

234849

  

DaVita Printer’s Place Dialysis Center

  

2802 International Circle

  

Colorado Springs

  

CO

  

80910

234928

  

Eastmont Dialysis Center

  

7200 Bancroft Avenue, Suite 220

  

Oakland

  

CA

  

94605

234932

  

DaVita Harbor-UCLA

  

21602 South Vermont Avenue

  

Torrance

  

CA

  

90502

234933

  

Complete Dialysis Care South

  

111 Southwest 23rd Street, Suite D

  

Fort Lauderdale

  

FL

  

33315

235075

  

Total Renal Care—Atlantic City

  

2720 Atlantic Avenue

  

Atlantic City

  

NJ

  

08401

235086

  

Total Renal Care—Parsons

  

1902 South Highway 59, Building B. Labette County Medical Center

  

Parsons

  

KS

  

67357

235089

  

Renal Treatment Center—Decatur

  

1987 Candler Road

  

Decatur

  

GA

  

30032

235090

  

DaVita—Newton

  

1223 Washington Road

  

Newton

  

KS

  

67114

235096

  

DaVita Montclair Dialysis Center

  

5050 Palo Verde Street, Suite 100

  

Montclair

  

CA

  

91763

235258

  

DaVita Michigan Kidney Center—Brighton

  

7960 West Grand River, Suite 210

  

Brighton

  

MI

  

48114

235294

  

DaVita Woodbury Dialysis

  

1850-3 Weir Drive

  

Woodbury

  

MN

  

55125

235295

  

Lakeview Dialysis DaVita

  

927 West Churchill Street

  

Stillwater

  

MN

  

55082

235296

  

DaVita Capitol Dialysis

  

555 Park Street, Suite 230

  

St. Paul

  

MN

  

55103

235302

  

Atlantic Artificial Kidney Center

  

6 Industrial Way West, Meridian Center #3

  

Eatontown

  

NJ

  

07724

235311

  

Waconia Dialysis DaVita

  

490 Maple Street, Suite 110

  

Waconia

  

MN

  

55387

235321

  

University Peritoneal Dialysis Center, Dba: Total Renal Care University
Peritoneal Dialysis

  

300 University Avenue, Suite 122

  

Sacramento

  

CA

  

95825

235367

  

Renal Treatment Center—Harrisburg

  

2601 North Third Street 3rd Floor, Main Building

  

Harrisburg

  

PA

  

17110

235399

  

DaVita—Michigan City

  

120 Dunes Plaza

  

Michigan City

  

IN

  

46360

235532

  

DaVita Main Place Dialysis

  

972 Town And Country Road

  

Orange

  

CA

  

92868

235556

  

DaVita—Owings Mills

  

10 Cross Road, Suite 110

  

Owings Mills

  

MD

  

21117

235571

  

Elk River Kidney Center, Llc

  

216 South Bridge Street

  

Elkton

  

MD

  

21921

235634

  

Hudson Valley Dialysis Center, Inc.

  

155 White Plains Road, Suite 107

  

Tarrytown

  

NY

  

10591

235687

  

DaVita—Derby

  

250 West Red Powell Road

  

Derby

  

KS

  

67037

235688

  

Hill Country Dialysis

  

1820 Peter Garza Street

  

San Marcos

  

TX

  

78666

235746

  

DaVita—Edmond Dialysis

  

50 South Baumann Avenue

  

Edmond

  

OK

  

73034

235772

  

DaVita—Munster

  

8317 Calumet Avenue, Suite A

  

Munster

  

IN

  

46321

235774

  

Moncrief Dialysis Center

  

800 West 34th Street

  

Austin

  

TX

  

78705

235783

  

Renal Treament Center of Wheaton

  

11941 Georgia Avenue, Wheaton Park Shopping Center

  

Wheaton

  

MD

  

20902

235809

  

Jennersville Dialysis Center—A Total Renal Care Facility

  

1011 West Baltimore Pike Avenue

  

West Grove

  

PA

  

19390

235905

  

Memorial Dialysis Center

  

4427 South Robertson Street

  

New Orleans

  

LA

  

70115

235931

  

DaVita Glendora Dialysis Center

  

120 West Foothill Boulevard

  

Glendora

  

CA

  

91741

235955

  

Children’s Memorial Dialysis Center—Total Renal Care

  

2611 North Halsted

  

Chicago

  

IL

  

60614

236041

  

Total Renal Care, Dba: North Highlands Dialysis Center

  

4986 Watt Avenue

  

North Highlands

  

CA

  

95660

236059

  

Total Renal Care

  

111 Michigan Avenue Northwest

  

Washington

  

DC

  

20010

 

24



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

ACIS

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

  

Zip

--------------------------------------------------------------------------------

261006

  

Houston Kidney Center Southwest

  

11111 Brooklet Drive, Building 100, Suite 100

  

Houston

  

TX

  

77099

274903

  

Peninsula Nephrology, Inc. Dba: San Mateo Dialysis Center

  

2000 South El Camino Real

  

San Mateo

  

CA

  

94403

274929

  

DaVita—Pipestone Dialysis Center

  

911 5th Avenue Southwest

  

Pipestone

  

MN

  

56164

274930

  

Dialysis Care of Kannapolis

  

1607 North Main Street

  

Kannapolis

  

NC

  

28081

274931

  

Dialysis Care of North Mecklenberg

  

9030 Glenwater Drive

  

Charlotte

  

NC

  

28262

274973

  

Total Renal Care of Fairfax

  

8501 Arlington Boulevard, Suite 100

  

Fairfax

  

VA

  

22031

275219

  

Ocala Regional Kidney—South Unit

  

13940 Us Highway 441

  

Lady Lake

  

FL

  

32159

275316

  

Peekskill—Cortland Dialysis Center

  

Pike Plaza, Route 6, Suite 15

  

Cortlandt Manor

  

NY

  

10567

275453

  

Oakland Peritoneal Dialysis Center

  

3300 Webster Street, Suite 306

  

Oakland

  

CA

  

94609

275472

  

Rocky Hill Connecticut

  

1845 Silas Deane Highway

  

Rocky Hill

  

CT

  

06067

275487

  

DaVita Mission Dialysis Center

  

1181 Broadway

  

Chula Vista

  

CA

  

91911

275488

  

DaVita—Mission Dialysis Center of Oceanside

  

2227-B El Camino Real, Camino Town And Country Shopping Center

  

Oceanside

  

CA

  

92054

275567

  

DaVita—Cortez Dialysis

  

610 East Main Street, Suite C

  

Cortez

  

CO

  

81321

275579

  

Boston Post Road Dialysis Center

  

4026 Boston Road

  

Bronx

  

NY

  

10466

275609

  

Queens Dialysis Center

  

118-01 Guy Brewer Boulevard

  

Jamaica

  

NY

  

11434

275809

  

Dialysis Center At Oxford Court

  

930 Town Center Drive, Suite G. 100

  

Langhorne

  

PA

  

19047

275901

  

DaVita Midvalley Dialysis Center

  

5578 South 1900 West

  

Taylorsville

  

UT

  

84118

275902

  

DaVita Bountiful Dialysis

  

724 West 500 South, Suite 300

  

West Bountiful

  

UT

  

84087

275948

  

DaVita Lowry Dialysis Center

  

7465 East 1st Avenue, Suite A

  

Denver

  

CO

  

80230

276120

  

Ira of Orlando, Llp

  

14050 Town Loop Boulevard

  

Orlando

  

FL

  

32837

276179

  

DaVita Crescent Heights Dialysis

  

8151 Beverly Boulevard

  

Los Angeles

  

CA

  

90048

276364

  

DaVita Grand Blanc Dialysis

  

3625 Genesys Parkway

  

Grand Blanc

  

MI

  

48439

276603

  

Antioch Dialysis Center

  

3100 Delta Fair Boulevard

  

Antioch

  

CA

  

94509

276604

  

Bay Breeze Dialysis

  

11465 Ulmerton Road

  

Largo

  

FL

  

33778

276615

  

Appomattox Dialysis Center

  

15 West Old Street

  

Petersburg

  

VA

  

23803

276630

  

Mcdonough Dialysis Center

  

114 Dunn Avenue

  

Mcdonough

  

GA

  

30253

276702

  

Total Renal Care, Dba: Cleve Hill Dialysis Center

  

1461 Kensington Avenue

  

Buffalo

  

NY

  

14215

276807

  

DaVita Renal Care—UCLA Dialysis Center

  

200 Ucla Medical Plaza, Suite 565

  

Los Angeles

  

CA

  

90095

276941

  

Dialysis Treatment Center

  

745 Pine Street

  

Macon

  

GA

  

31201

276942

  

East Point Dialysis

  

2669 Church Street

  

East Point

  

GA

  

30344

277077

  

Ypsilanti Dialysis Center—DaVita

  

2766 Washtenaw, Washetenaw Fountain Plaza

  

Ypsilanti

  

MI

  

48197

277104

  

DaVita Jackson Dialysis Center

  

234 West Louis Glick Highway

  

Jackson

  

MI

  

49201

277257

  

Imperial Care, Inc.

  

3680 East Imperial Highway, 2nd Floor

  

Lynwood

  

CA

  

90262

277259

  

Olympic View Dialysis Center

  

125 16th Avenue East, Csb-5th Floor

  

Seattle

  

WA

  

98112

277271

  

Coney Island Dialysis

  

26-48 Brighton 11 Street

  

Brooklyn

  

NY

  

11235

277272

  

Yonkers Dialysis Center

  

575 Yonkers Avenue

  

Yonkers

  

NY

  

10704

277273

  

Soundview Dialysis Center

  

1622-24 Bruckner Boulevard

  

Bronx

  

NY

  

10473

277274

  

Port Washington Dialysis

  

50 Seaview Boulevard

  

Port Washington

  

NY

  

11050

277275

  

Lynbrook Dialysis Center

  

147 Scranton Avenue

  

Lynbrook

  

NY

  

11563

277295

  

Total Renal Care—Muncy

  

Route 405

  

Muncy

  

PA

  

17756

277498

  

Dialysis Systems of Covington—DaVita

  

210 Greenbriar Boulevard

  

Covington

  

LA

  

70433

277540

  

DaVita Englewood Dialysis

  

3247 South Lincoln Street

  

Englewood

  

CO

  

80110

277619

  

Dyker Heights Dialysis Center

  

1435 86th Street

  

Brooklyn

  

NY

  

11228

277642

  

Purcellville Dialysis Center of Total Renal Care

  

280 North Hatcher Avenue

  

Purcellville

  

VA

  

20132

277648

  

Rivertowne Dialysis Center At Oxon Hill

  

6192 Oxon Hill Road

  

Oxon Hill

  

MD

  

20745

277654

  

Ira of Celebration

  

1154 Celebration Boulevard

  

Celebration

  

FL

  

34747

277689

  

Pratt Dialysis Center of Total Renal Care

  

203 South Watson Suite 110

  

Pratt

  

KS

  

67124

278156

  

Total Renal Care At Celia Dill Dialysis Center

  

Barns Office Center, Suite 206, Stoneleigh Avenue

  

Carmel

  

NY

  

10512

278233

  

Arcadia Dialysis Center

  

1341 East Oak Street

  

Arcadia

  

FL

  

34266

278238

  

DaVita—East Chicago

  

4320 Fir Street, Suite 404

  

East Chicago

  

IN

  

46312

278248

  

Rose Garden Dialysis Center

  

999 West Taylor Street

  

San Jose

  

CA

  

95126

 

25



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

ACIS

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

  

Zip

--------------------------------------------------------------------------------

278253

  

El Camino Dialysis Center

  

2490 Grant Road

  

Mountain View

  

CA

  

94040

278254

  

Evergreen Dialysis Center

  

2060 Aborn Road

  

San Jose

  

CA

  

95121

278534

  

Henderson Dialysis Center

  

1002 Highway 79 North

  

Henderson

  

TX

  

75652

278545

  

Clarkston Dialysis of DaVita

  

6770 Dixie Highway, Suite 205

  

Clarkston

  

MI

  

48346

278548

  

Total Renal Care—South Hayward Dialysis Center

  

254 Jackson Street

  

Hayward

  

CA

  

94544

278568

  

Lee Street Dialysis

  

5155 Lee Street Northeast

  

Washington

  

DC

  

20019

278786

  

Timpanogos Dialysis Center

  

852 North 500 West, Suite 200

  

Provo

  

UT

  

84604

278794

  

Garden City Dialysis

  

1100 Stewart Avenue

  

Garden City

  

NY

  

11530

279024

  

Harford Road Dialysis Center

  

5800 Harford Road

  

Baltimore

  

MD

  

21214

279025

  

DaVita Washington Plaza Dialysis Center

  

516-522 East Washington Boulevard

  

Los Angeles

  

CA

  

90015

279028

  

Total Renal Care At Richmond Community

  

1510 North 28th Street, Suite 110

  

Richmond

  

VA

  

23223

280304

  

DaVita-South County Dialysis

  

4145 Union Road

  

St. Louis

  

MO

  

63129

280350

  

DaVita—Detroit Dialysis

  

2674 East Jefferson

  

Detroit

  

MI

  

48207

280386

  

Nephrology Center of South Augusta

  

1631 Gordon Highway, Suite 1b

  

Augusta

  

GA

  

30906

280403

  

DaVita of Haines City

  

110 Patterson Road

  

Haines City

  

FL

  

33844

280404

  

Nephrology Center of Louisville

  

1011 Peachtree Street

  

Louisville

  

GA

  

30434

280414

  

Orangevale Dialysis

  

9267 Greenback Lane, Suite A-2

  

Orangevale

  

CA

  

95662

280489

  

DaVita—Okmulgee Dialysis Center

  

1101 South Belmont, Suite #204

  

Okmulgee

  

OK

  

74447

280490

  

DaVita—Central Tulsa Dialysis

  

1124 South St. Louis Avenue

  

Tulsa

  

OK

  

74120

280491

  

DaVita—Miami Dialysis Center

  

200 2nd Avenue Southwest

  

Miami

  

OK

  

74354

280492

  

DaVita—Muskogee Community Dialysis

  

2913 Azalea Park Boulevard

  

Muskogee

  

OK

  

74401

280495

  

DaVita—Stilwell Dialysis Center

  

319 North 2nd Street

  

Stilwell

  

OK

  

74960

280496

  

Pahrump Dialysis Center

  

1460 East Calvada Boulevard

  

Pahrump

  

NV

  

89048

280591

  

The New York United Dialysis Center

  

406 Boston Post Road

  

Port Chester

  

NY

  

10573

280820

  

DaVita Fort Pierce

  

1801 South 23rd Street, Suite 1

  

Fort Pierce

  

FL

  

34950

280825

  

White Plains Dialysis Center

  

200 Hamilton Avenue, Space 13b

  

Whiteplains

  

NY

  

10601

280829

  

DaVita—Cherokee Dialysis Center

  

53 Echota Church Road

  

Cherokee

  

NC

  

28719

281010

  

DaVita Hope Dialysis Center

  

300 Marcella Road

  

Hampton

  

VA

  

23666

281016

  

Seneca County Dialysis

  

65 St. Francis Street, Betty Jane Center

  

Tiffin

  

OH

  

44883

281046

  

Dialysis Systems of Hammond—DaVita

  

2570 Southwest Railroad Avenue, Suite A

  

Hammond

  

LA

  

70403

281058

  

Great Bridge Dialysis—Total Renal Care

  

745 North Battlefield Boulevard

  

Chesapeake

  

VA

  

23320

281071

  

Dulaney Towson Dialysis Center

  

113 West Road

  

Towson

  

MD

  

21204

281079

  

Bloomington Dialysis DaVita

  

8591 Lyndale Avenue South

  

Bloomington

  

MN

  

55420

281227

  

DaVita—Kenneth Hahn Plaza Dialysis Center

  

11854 Wilmington Avenue

  

Los Angeles

  

CA

  

90059

281338

  

Florin Dialysis Center—Total Renal Care

  

7000 Stockton Boulevard

  

Sacramento

  

CA

  

95823

281406

  

Kent Community Dialysis

  

21501 84th Avenue South

  

Kent

  

WA

  

98032

281411

  

Queens Village Dialysis

  

222-02 Hempstead Avenue

  

Queens Village

  

NY

  

11429

281412

  

South Las Vegas Dialysis Center—DaVita

  

4711 Industrial Road

  

Las Vegas

  

NV

  

89103

281661

  

DaVita—Rialto Dialysis

  

1850 North Riverside Avenue, Suite 150

  

Rialto

  

CA

  

92376

281662

  

DaVita Commerce City Dialysis

  

6320 Holly Street

  

Commerce City

  

CO

  

80022

281735

  

Weaverville Dialysis Center—Total Renal Care

  

329 Merrimon Avenue

  

Weaverville

  

NC

  

28787

281772

  

Bricktown Dialysis

  

525 Jack Martin Boulevard, Suite 200

  

Brick

  

NJ

  

08723

281789

  

Kidney Care Perry, Llc

  

1027 Keith Drive

  

Perry

  

GA

  

31069

281992

  

DaVita Longmont Dialysis

  

1700 Kylie Drive, Suite 170

  

Longmont

  

CO

  

80501

284522

  

DaVita Lakewood Crossing Dialysis

  

1057 South Wadsworth Boulevard

  

Lakewood

  

CO

  

80226

285249

  

DaVita—Summerlin Dialysis Center

  

653 Town Center Drive, Building 2, Suite 70

  

Las Vegas

  

NV

  

89144

285270

  

Dialysis of Georgia, L.L.C.

  

1565 East Highway 34, Suite A

  

Newnan

  

GA

  

30265

285733

  

Home Pharmacy Services C/O Cvs Procare Pharmacy

  

6622 Fannin Street

  

Houston

  

TX

  

77006

285735

  

Satellite Dialysis Centers—Sunnyvale

  

155 North Wolfe Road

  

Sunnyvale

  

CA

  

94086

285886

  

DaVita Dialysis Unit—Hopi Health Care Center

  

Highway 264—Mile Marker 388

  

Polacca

  

AZ

  

86042

286073

  

Dialysis of Georgia, Llc—Gainesville

  

2545 Flintridge Road, Suite 130

  

Gainesville

  

GA

  

30501

287115

  

DaVita Forest Park Dialysis Center

  

380 Forest Parkway

  

Forest Park

  

GA

  

30297

305989

  

Independent Renal Center—DaVita

  

12392 Highway 40

  

Independence

  

LA

  

70443

 

26



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

ACIS

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

City

--------------------------------------------------------------------------------

  

State

--------------------------------------------------------------------------------

  

Zip

--------------------------------------------------------------------------------

306244

  

South San Francisco Dialysis

  

205 Kenwood Way

  

South San Francisco

  

CA

  

94080

312200

  

DaVita of Woodstock

  

2001 Professional Parkway, Suite 100

  

Woodstock

  

GA

  

30188

314625

  

Puyallup Dialysis Center

  

716-C South Hill Park

  

Puyallup

  

WA

  

98373

314626

  

Pelham Parkway Dialysis Center

  

1400 Pelham Parkway South/A-1, Building 5

  

Bronx

  

NY

  

10461

314628

  

Queens Dialysis At South Flushing

  

71-12 Park Avenue

  

Flushing

  

NY

  

11365

314821

  

DaVita First Landing Dialysis Center

  

1745 Camelot Drive, Suite 100

  

Virginia Beach

  

VA

  

23454

317405

  

DaVita #476—Iris City Dialysis

  

521 North Expressway Village, Suite 1509

  

Griffin

  

GA

  

30223

317860

  

Dialysis of Georgia, Llc—Ellijay

  

91 Southside Church Street

  

Ellijay

  

GA

  

30540

318370

  

East Aurora Dialysis

  

482 South Chambers Road

  

Aurora

  

CO

  

80017

319087

  

Satellite Dialysis Windsor

  

911 Medical Center Plaza, Suite 16

  

Windsor

  

CA

  

95492

319171

  

Pearland Dialysis

  

6516 Broadway

  

Pearland

  

TX

  

77581

319589

  

DaVita Sapulpa Dialysis Center

  

9647 Ridgeview Street

  

Tulsa

  

OK

  

74131

319590

  

DaVita—Indio Dialysis

  

46-767 Monroe Street, Suite 101

  

Indio

  

CA

  

92201

319618

  

Lake Elsinore Dialysis

  

32291 Mission Trail Road, Building S.

  

Lake Elsinore

  

CA

  

92530

319642

  

DaVita Pin Oak Dialysis

  

1302 Pin Oak Road

  

Katy

  

TX

  

77494

319884

  

DaVita Merrillville Dialysis

  

9223 Taft Street

  

Merrillville

  

IN

  

46410

319932

  

DaVita—Hermiston Dialysis Center

  

1155 West Linda Avenue

  

Hermiston

  

OR

  

97838

320534

  

Ocala Regional Kidney Center—North

  

2620 West Highway 316

  

Citra

  

FL

  

32113

320621

  

DaVita Flushing Dialysis

  

3469 Pierson Place

  

Flushing

  

MI

  

48433

320622

  

DaVita Clinton Dialysis Center

  

150 South 31st Street

  

Clinton

  

OK

  

73601

320624

  

DaVita Neptune Dialysis

  

2180 Bradley Avenue

  

Neptune

  

NJ

  

07753

320625

  

Minneapolis North East Hennepin Dialysis

  

1049 10th Avenue South East

  

Minneapolis

  

MN

  

55414

320727

  

Soledad Dialysis

  

901 Los Coches Drive

  

Soledad

  

CA

  

93960

323958

  

DaVita St. Louis Park Dialysis

  

6490 Excelsior Boulevard

  

St. Louis Park

  

MN

  

55426

342101

  

Satellite Dialysis Home Training

  

1530 Meridian Avenue, Suite 100

  

San Jose

  

CA

  

95125

344531

  

Tustin Dialysis Center

  

2090 North Tustin Avenue

  

Santa Ana

  

CA

  

92705

344533

  

Chadbourn Dialysis Center

  

210 East Strawberry Boulevard

  

Chadbourn

  

NC

  

28431

344551

  

Fowlerville Dialysis

  

206 East Grand River

  

Fowlerville

  

MI

  

48836

344606

  

Bakers Ferry Dialysis #0456

  

3645 Bakers Ferry Road

  

Atlanta

  

GA

  

30331

344607

  

Irvine Dialysis Center

  

16255 Laguna Canyon Road

  

Irvine

  

CA

  

92618

344612

  

Madison Dialysis Center

  

302 North Highway Street

  

Madison

  

NC

  

27025

344838

  

Davison Dialysis Center

  

1011 South State Road

  

Davison

  

MI

  

48423

344957

  

Maryville Dialysis Center

  

2130 Vadalabene Drive

  

Maryville

  

IL

  

62062

345184

  

Southfield West Dialysis Center

  

21900 Melrose, Southfield Tech Center, Building #2

  

Southfield

  

MI

  

48075

345193

  

Northeast Wichita Dialysis Center

  

2630 North Webb Road, Building 100, Suite 100

  

Wichita

  

KS

  

67226

345205

  

DaVita Swannanoa Dialysis Center #1508

  

2305 Us Highway 70

  

Swannanoa

  

NC

  

28778

345241

  

Misson Hills Dialysis

  

2700 North Stanton

  

El Paso

  

TX

  

79902

345294

  

Yakima Dialysis Center #1539

  

110 South 9th Avenue

  

Yakima

  

WA

  

98902

 

27



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

Appendix C

 

List of Authorized Wholesalers

 

To ensure you receive the appropriate discount, it is important for Amgen to
have your current list of Authorized Wholesalers. The following list represents
the Wholesalers Amgen currently has associated with Dialysis Center’s contract.
Please update the list by adding or deleting Wholesalers, as necessary.

 

American Medical Distributors, Inc., Subsidiary of BelIco Drug Corporation

180 Route 109

West Babylon, NY 11704

 

AmenSource Corporation

100 Friars Lane

Thorofare, NJ 08086

 

ASD Specialty Healthcare, Subsidiary of Bergen Brunswig Drug Co.

1851 Monetary Lane

Carrollton, TX 75006

 

Bergen Brunswig Drug Company

283 Sand Island Access Road

Honolulu, HI 96819

 

Bergen Brunswig Drug Company

P0 Box 5916

Orange, CA 92613

 

Henry Schein Incorporated

5 Harbor Park Drive

Port Washington, NY 11050

 

Metro Medical Supply, Inc.

1911 Church Street

Nashville, TN 37203

 

Metro Medical Wholesale Supply, Inc.

1911 Church Street

Nashville, TN 37203

 

Priority Healthcare Corporation Charise Charles Division

285 West Central Parkway Suite 1704

Altmamonte Springs, FL 32714

 

28



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

Exhibit #1

 

Certification Letter

 

                    , 200    

 

Total Renal Care, Inc.

21250 Hawthorne Boulevard, Suite 800

Torrance, CA 90503

Attention: Kim Brady

 

RE: EPOGEN® (Epoetin alfa) Agreement No. 20010259 as amended

 

Dear                                                         

 

Thank you for your participation in the [DELETED]. In order for us to enroll
you, we require that a duly authorized representative of your organization sign
the certification below.

 

Upon receipt of this executed document, we will calculate the value of your
incentive. If we do not receive the executed certification, we cannot provide
you with this incentive.

 

If you have any questions regarding this letter please contact me at (805)
447-1000. Thank you for your assistance in returning this certification.

 

Sincerely,

 

Outcomes Incentive Analyst

 

CERTIFICATION:

 

On behalf of Total Renal Care, Inc. and all eligible Affiliates participating in
the [DELETED] under Agreement No. 20010259 as amended, the undersigned hereby
certifies that the [DELETED] data and any other data required to be submitted
(herein referred to as “Data”), for each eligible Affiliate during the period
January 1, 2003 through December 31, 2003 of this Agreement shall include the
required Data from all dialysis patients from each such Affiliate, (excluding
those patients whose data is obtained from laboratories not owned or operated by
Total Renal Care, Inc.), and shall not include Data from non-patients. The party
executing this document also represents and warrants that it (i) has no reason
to believe that the submitted Data will be incorrect, and (ii) is authorized to
make this certification on behalf of all eligible Affiliates submitting Data.

 

TOTAL RENAL CARE, INC.

 

Signature:

  

--------------------------------------------------------------------------------

Print Name:

  

--------------------------------------------------------------------------------

Print Title:

  

--------------------------------------------------------------------------------

Date:

  

--------------------------------------------------------------------------------

 

29



--------------------------------------------------------------------------------

Amendment #1 dated December 31, 2002 to Agreement No. 20010259 (continued)

 

Please retain one fully executed original for your records and return the other
fully executed original to Amgen.

 

The parties executed this Amendment as of the dates set forth below.

 

AMGEN USA INC.

     

TOTAL RENAL CARE, INC.

Signature:

 

--------------------------------------------------------------------------------

     

Signature:

 

--------------------------------------------------------------------------------

Print Name:

 

--------------------------------------------------------------------------------

     

Print Name:

 

--------------------------------------------------------------------------------

Print Title:

 

--------------------------------------------------------------------------------

     

Print Title:

 

--------------------------------------------------------------------------------

Date:

 

--------------------------------------------------------------------------------

     

Date:

 

--------------------------------------------------------------------------------

 

Amgen Inc. hereby agrees to be bound by certain provisions of this Agreement, as
amended, as set forth herein.

 

AMGEN INC.

Signature:

 

--------------------------------------------------------------------------------

Print Name:

 

--------------------------------------------------------------------------------

Print Title:

 

--------------------------------------------------------------------------------

Date:

 

--------------------------------------------------------------------------------

 

30